Exhibit 10.1

EXECUTION VERSION

 

 

 

$1,000,000,000

REVOLVING CREDIT FACILITY AGREEMENT

Dated as of September 11, 2013

among

WEYERHAEUSER COMPANY, and

WEYERHAEUSER REAL ESTATE COMPANY, as Borrowers,

THE LENDERS, THE SWING LINE BANK AND INITIAL FRONTING BANK NAMED

HEREIN,

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

CITIBANK, N.A., as Syndication Agent,

COBANK, ACB, PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND WELLS FARGO BANK, N.A. as

Documentation Agents

 

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., COBANK,

ACB, PNC CAPITAL MARKETS LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

AND WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Terms Generally

     15  

Section 1.03

 

Accounting Terms; GAAP

     16  

ARTICLE II THE CREDITS

     16  

Section 2.01

 

Commitments

     16  

Section 2.02

 

Loans

     17  

Section 2.03

 

Conversion and Continuation of Loans

     19  

Section 2.04

 

Fees

     20  

Section 2.05

 

Repayment of Loans; Evidence of Debt

     22  

Section 2.06

 

Interest on Loans

     23  

Section 2.07

 

Default Interest

     24  

Section 2.08

 

Alternate Rate of Interest

     24  

Section 2.09

 

Termination and Reduction of Commitments

     25  

Section 2.10

 

Prepayment

     25  

Section 2.11

 

Reserve Requirements; Change in Circumstances

     26  

Section 2.12

 

Change in Legality

     28  

Section 2.13

 

Indemnity

     29  

Section 2.14

 

Pro Rata Treatment

     30  

Section 2.15

 

Sharing of Setoffs

     30  

Section 2.16

 

Payments

     31  

Section 2.17

 

Taxes

     31  

Section 2.18

 

Mitigation Obligations; Replacement of Lenders

     35  

Section 2.19

 

Letters of Credit

     36  

Section 2.20

 

Swing Line Loans

     40  

Section 2.21

 

Defaulting Lenders

     41   

Section 2.22

 

Termination of WRECO as Borrower

     43  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     44  

Section 3.01

 

Organization; Powers

     44  

Section 3.02

 

Authorization

     44  

Section 3.03

 

Enforceability

     45  

Section 3.04

 

Consents and Approvals

     45  

Section 3.05

 

Financial Statements

     45  

Section 3.06

 

No Material Adverse Change

     46  

Section 3.07

 

Title to Properties; Possession Under Leases

     46  

Section 3.08

 

Subsidiaries

     46  

Section 3.09

 

Litigation; Compliance with Laws

     46  

Section 3.10

 

Agreements

     47  

Section 3.11

 

Federal Reserve Regulations

     47  

Section 3.12

 

Investment Company Act

     47  

Section 3.13

 

Tax Returns

     47  

 

(i)



--------------------------------------------------------------------------------

Section 3.14

 

No Material Misstatements

     47  

Section 3.15

 

Compliance with ERISA

     48  

Section 3.16

 

Environmental Matters

     48  

Section 3.17

 

Maintenance of Insurance

     49  

Section 3.18

 

Ranking

     49   

Section 3.19

 

Anti-Corruption Laws and Sanctions

     49   

ARTICLE IV CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     49  

Section 4.01

 

All Borrowings and Issuances

     49  

Section 4.02

 

Closing Date

     50  

ARTICLE V AFFIRMATIVE COVENANTS

     52  

Section 5.01

 

Existence; Businesses and Properties

     52  

Section 5.02

 

Insurance

     53  

Section 5.03

 

Obligations and Taxes

     53  

Section 5.04

 

Financial Statements, Reports, etc.

     53  

Section 5.05

 

Litigation and Other Notices

     55  

Section 5.06

 

ERISA

     55  

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     56  

Section 5.08

 

Use of Proceeds

     56  

Section 5.09

 

Environmental Matters

     56  

Section 5.10

 

OCBM Agreement

     58  

Section 5.11

 

Ownership Requirement

     58  

Section 5.12

 

Claim Agreement

     58  

Section 5.13

 

Further Assurances

     58  

ARTICLE VI NEGATIVE COVENANTS

     59  

Section 6.01

 

Covenants of Weyerhaeuser

     59  

Section 6.02

 

Covenants with respect to WRECO

     61  

ARTICLE VII EVENTS OF DEFAULT

     65  

Section 7.01

 

Events of Default

     65  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     68  

Section 8.01

 

The Administrative Agent

     68  

Section 8.02

 

Other Agents

     71  

ARTICLE IX MISCELLANEOUS

     71  

Section 9.01

 

Notices

     71  

Section 9.02

 

Survival of Agreement

     72  

Section 9.03

 

Binding Effect

     72  

Section 9.04

 

Successors and Assigns

     72  

Section 9.05

 

Expenses; Indemnity

     75  

Section 9.06

 

Right of Setoff

     77  

Section 9.07

 

Applicable Law

     77  

Section 9.08

 

Waivers; Amendment

     77  

 

(ii)



--------------------------------------------------------------------------------

Section 9.09

 

Interest Rate Limitation

     79  

Section 9.10

 

Entire Agreement

     79  

Section 9.11

 

WAIVER OF JURY TRIAL

     80  

Section 9.12

 

Severability

     80  

Section 9.13

 

Counterparts

     80  

Section 9.14

 

Headings

     80  

Section 9.15

 

Jurisdiction; Consent to Service of Process

     80  

Section 9.16

 

Domicile of Loans

     81  

Section 9.17

 

Restricted and Unrestricted Subsidiaries

     81  

Section 9.18

 

USA PATRIOT Act

     83  

Section 9.19

 

No Fiduciary Duty

     83  

EXHIBITS

 

Exhibit A    Form of Revolving Borrowing Request Exhibit B    Form of
Administrative Questionnaire Exhibit C    Form of Assignment and Acceptance
Exhibit D-1    Form of Certification of Financial Statements for Weyerhaeuser
Exhibit D-2    Form of Certification of Financial Statements for WRECO Exhibit
D-3    Form of Compliance Certificate for Weyerhaeuser Exhibit D-4    Form of
Compliance Certificate for WRECO Exhibit E    Form of Subordinated Debt Exhibit
F    Form of Promissory Note Exhibit G    Form of Swing Line Borrowing Request
Exhibit H    Claim Agreement

SCHEDULES

 

Schedule 2.01 Commitments Schedule 3.08 Subsidiaries of Weyerhaeuser and WRECO
Schedule 9.01 Notices Schedule 9.04(f) Voting Participants

 

(iii)



--------------------------------------------------------------------------------

REVOLVING CREDIT FACILITY AGREEMENT dated as of September 11, 2013 among
WEYERHAEUSER COMPANY, a Washington corporation (“Weyerhaeuser”), WEYERHAEUSER
REAL ESTATE COMPANY, a Washington corporation (“WRECO,” together with
Weyerhaeuser, the “Borrowers” and each, individually, a “Borrower”), the lenders
listed in Schedule 2.01 (together with each assignee that becomes a party hereto
pursuant to Section 9.04, a “Lender,” and collectively, the “Lenders”), JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMorgan Chase Bank”) as
Initial Fronting Bank (as defined below), swing line bank (in such capacity, the
“Swing Line Bank”) and administrative agent for the Lenders (in such capacity,
and its successors in such capacity, the “Administrative Agent”), CITIBANK, N.A.
as syndication agent (in such capacity, the “Syndication Agent”), COBANK, ACB, a
federally-chartered agricultural credit bank, PNC BANK, NATIONAL ASSOCIATION, a
national banking association, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a Japanese
banking corporation, and WELLS FARGO BANK, N.A., a national banking association,
as documentation agents (collectively, in such capacities, the “Documentation
Agents”).

W I T N E S S E T H:

WHEREAS, Weyerhaeuser has entered into that certain Revolving Credit Facility
Agreement, dated as of June 2, 2011 (the “Existing Revolving Credit Agreement”)
with JPMorgan Chase Bank, as administrative agent, Citibank as syndication
agent, PNC Bank, National Association, Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as documentation agents, and CoBank, ACB, as
co-documentation agent, and the lenders party thereto from time to time.

WHEREAS, Weyerhaeuser has requested that the Lenders enter into this Revolving
Credit Facility Agreement (a) to replace the Existing Revolving Credit
Agreement, (b) to provide the Borrowers and their Subsidiaries with financing
for general corporate purposes and (c) to provide for the issuance of Letters of
Credit for the account of Weyerhaeuser which are to be utilized for general
corporate purposes.

WHEREAS, WRECO will derive a substantial benefit from the credit extended to
Weyerhaeuser.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Adjusted Net Worth” shall mean, as of the date of any computation thereof, the
aggregate amount of capital stock (less treasury stock), surplus and retained
earnings of WRECO and its Restricted Subsidiaries, after deducting (i) goodwill,
patents, trade names, trademarks,



--------------------------------------------------------------------------------

unamortized debt discount and expense, deferred assets (other than prepaid taxes
and insurance), experimental or organizational expense, any reappraisal,
revaluation or write-up assets, and such other assets as are properly classified
as “intangible assets” of WRECO and its Restricted Subsidiaries in accordance
with GAAP, (ii) all minority interests in the capital stock and surplus of the
Restricted Subsidiaries of WRECO, (iii) all Investments in Unrestricted
Subsidiaries of WRECO, and (iv) all Investments of WRECO and its Restricted
Subsidiaries in any joint venture, partnership or similar entity (not including
any Investments in any Restricted Subsidiary of WRECO) entered into for the
purpose of acquiring, developing, constructing, owning, operating, selling or
leasing any Real Estate Assets.

“Administrative Agent Fees” shall have the meaning given such term in
Section 2.04(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Aggregate Credit Exposure” shall mean the aggregate amounts of the Lenders’
Credit Exposures.

“Agreement” shall mean this Revolving Credit Facility Agreement, together with
all amendments, supplements and modifications hereof.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977.

“Applicable Margin” shall have the meaning given such term in Section 2.06(d).

“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment; provided that in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Total Commitment (disregarding any
Defaulting Lender’s Commitment). In the event the Commitments shall have expired
or been terminated, the Applicable Percentage shall be determined on the basis
of the Commitments most recently in effect, but giving effect to assignments
pursuant to Section 9.04 and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, which
acceptance shall be governed by the terms of Section 9.04, substantially in the
form of Exhibit C.

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii)  1⁄2 of 1% plus the Federal Funds
Rate for such day and (iii) the Eurodollar Rate for a Eurodollar Loan with a
one-month interest period commencing on

 

2



--------------------------------------------------------------------------------

such day plus 1%, each as in effect from time to time. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms thereof, the Base Rate
shall be determined without regard to clause (ii) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate, or the Eurodollar
Rate, respectively.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the respective meanings given such terms
in the introductory paragraph hereto.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Base” shall mean, as of the date of any computation thereof, the sum of
(i) Adjusted Net Worth plus (ii) the amount of WRECO/Weyerhaeuser Subordinated
Debt then outstanding not to exceed Adjusted Net Worth.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred with respect to
(a) Weyerhaeuser if, (i) any person or group (within the meaning of Rule 13d-5
of the SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Weyerhaeuser, (ii) a majority of the seats (other than vacant seats) on the
board of directors of Weyerhaeuser shall at any time have been occupied by
persons who were neither (A) nominated by the management of Weyerhaeuser in
accordance with its

 

3



--------------------------------------------------------------------------------

charter and by-laws, nor (B) appointed by directors so nominated, or (iii) any
person or group shall otherwise directly or indirectly Control Weyerhaeuser, and
(b) WRECO if Weyerhaeuser shall fail to own directly or indirectly, beneficially
or of record, shares representing at least 79% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of WRECO.

“Claim Agreement” means the Claim Agreement dated as of September 11, 2013
executed by Weyerhaeuser and WNR in favor of the Administrative Agent for the
benefit of the Lenders and attached hereto as Exhibit H.

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.02 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder, if any, to make Revolving Loans, purchase Swing Line Loans and
acquire participations in Letters of Credit in an aggregate principal and/or
face amount not to exceed the amount set forth in Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
commitment, as applicable, as the same may be permanently reduced, increased or
terminated from time to time pursuant to Section 2.09, Section 2.18, Article VII
or Section 9.04.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Credit Exposure” shall mean, with respect to each Lender, at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender to the Borrowers, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swing Line Exposure.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied (b) notified a Borrower, the Administrative Agent, the Initial
Fronting Bank, the Swing Line Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has

 

4



--------------------------------------------------------------------------------

made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) cannot be satisfied, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Government Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such (or
such Government Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.

“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.

“Environmental Claims” shall mean any and all administrative, regulatory, or
judicial actions, suits, demand letters, claims, liens, notices of noncompliance
or violation, investigations, or proceedings relating in any way to any
Environmental Law (hereinafter referred to as “claims”) or any permit issued
under any such Environmental Law, including without limitation (a) any and all
claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial, or other actions or damages pursuant to any applicable Environmental
Law, and (b) any and all claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to health, safety, or the environment.

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, legally-binding agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.

 

5



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Weyerhaeuser or WRECO, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or service, providing rate quotations comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans bearing interest at a rate determined by reference to the Eurodollar Rate
in accordance with the provisions of Article II.

“Event of Default” shall have the meaning given such term in Article VII.

“Existing Revolving Credit Agreement” shall have the meaning given such term in
the preliminary statements hereto.

“Facility Fees” shall have the meaning given such term in Section 2.04(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

6



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fees” shall mean the Facility Fees, the Fronting Fee, the L/C Participation Fee
and the Administrative Agent Fees.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Fronting Banks” shall mean the Initial Fronting Bank and any other Lender
designated by Weyerhaeuser to the extent such Lender (including the Initial
Fronting Bank) has expressly agreed to perform all of the obligations that, by
the terms of this Agreement, are required to be performed as the Fronting Banks,
as such consent by such Lender may be evidenced from time to time by
documentation reasonably acceptable to Weyerhaeuser, such Lender and the
Administrative Agent.

“Fronting Fee” shall have the meaning given such term in Section 2.04(c).

“GAAP” shall mean accounting principles generally accepted in the United States,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.

 

7



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person, and
(h) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

“Initial Fronting Bank” shall mean JPMorgan Chase Bank, with respect to up to
$100,000,000 of L/C Disbursements.

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the date of conversion of a
Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Loans, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
provided further that no Interest Period for any Loan shall extend beyond the
Termination Date.

 

8



--------------------------------------------------------------------------------

“Investments” shall mean all investments in any Person, computed in accordance
with GAAP, made by stock purchase, capital contribution, loan, advance,
extension of credit, or creation or assumption of any other contingent liability
or Guarantee in respect of any obligation of such Person, or otherwise;
provided, however, that in computing any investment in any Person (i) all
expenditures for such investment shall be taken into account at the actual
amounts thereof in the case of expenditures of cash and at the fair value
thereof (as determined in good faith by the Board of Directors of WRECO) or
depreciated cost thereof (in accordance with GAAP), whichever is greater, in the
case of expenditures of property, (ii) there shall not be included any Real
Estate Assets, or any account or note receivable from such other Person arising
from transactions in the ordinary course of business, and (iii) a Guarantee or
other contingent liability of any kind in respect of any Indebtedness or other
obligation of such Person shall be deemed an Investment equal to the amount of
such Indebtedness or obligation.

“L/C Disbursement” shall mean a payment or disbursement made by any Fronting
Bank pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (assuming compliance at
such time with all conditions to drawing) plus (b) the aggregate principal
amount of all L/C Disbursements that have not yet been converted to Loans in
accordance with Section 2.02(f) or reimbursed by Weyerhaeuser at such time. The
L/C Exposure of any Lender at any time shall mean its Applicable Percentage of
the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning given such term in
Section 2.04(c).

“Lead Arrangers” shall mean, collectively, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc., CoBank, ACB, PNC Capital Markets LLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Securities, LLC.

“Lender” and “Lenders” shall have the respective meanings given such terms in
the introductory paragraph hereto.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.19.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

9



--------------------------------------------------------------------------------

“Loan” shall mean a Revolving Loan or a Swing Line Loan.

“Loan Documents” shall mean this Agreement, the OCBM Agreement, the Claim
Agreement, any Letter of Credit and any application therefor and any notes
issued in accordance with Section 2.05.

“Mandatory Convertible Debt Securities” with respect to Weyerhaeuser, shall mean
all obligations of Weyerhaeuser evidenced by bonds, notes, debentures, or other
similar instruments, which by their terms convert mandatorily into equity
interests of Weyerhaeuser no later than three years from the date of issuance of
such bonds, notes, debentures, or other similar instruments; provided that at no
time shall the aggregate outstanding principal amount of such obligations
included in the definition of “Mandatory Convertible Debt Securities,” prior to
their conversion, exceed $1,500,000,000.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of Weyerhaeuser and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of Weyerhaeuser or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Administrative Agent and the
Lenders under the Loan Documents.

“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by Weyerhaeuser and the
Required Lenders.

“OCBM Agreement” shall mean the Ownership and Capital Base Maintenance
Agreement, dated as of September 11, 2013 and entered into by Weyerhaeuser.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Participant” shall have the meaning given such term in Section 9.04(e).

“Participant Register” shall have the meaning given such term in
Section 9.04(e).

 

10



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), Weyerhaeuser or an ERISA Affiliate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.

“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of Weyerhaeuser.

“Real Estate Assets” shall mean all assets of WRECO and its Restricted
Subsidiaries (determined, unless the context otherwise requires, on a
consolidated basis for WRECO and its Restricted Subsidiaries) of the types
described below, acquired and held for the purpose of, and arising out of, the
development and/or sale or rental thereof in the ordinary course of business:
(i) improved and unimproved land, buildings and other structures and
improvements and fixtures located thereon, and (ii) contracts, mortgages, notes
receivables and other choses in action.

“Register” shall have the meaning given such term in Section 9.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

11



--------------------------------------------------------------------------------

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan as to which the 30-day
notice requirement has not been waived by statute, regulation or otherwise.

“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposure and unused Commitments at such time.

“Restricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has not been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part I and thereafter not designated by a Financial Officer of
Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17 and (ii) with respect to WRECO, each Subsidiary that has not been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II or thereafter
designated by a Financial Officer of WRECO as an Unrestricted Subsidiary after
the Closing Date pursuant to Section 9.17. On the Closing Date, Weyerhaeuser and
its subsidiaries shall be deemed Restricted Subsidiaries unless a Financial
Officer of Weyerhaeuser shall have designated any of such entities as an
Unrestricted Subsidiary on the Closing Date.

“Revolving Borrowing” shall mean a Borrowing consisting of Revolving Loans.

“Revolving Borrowing Request” shall mean a request made pursuant to
Section 2.02(e) in the form of Exhibit A.

“Revolving Loan” shall mean a Loan made by the Lenders to a Borrower pursuant to
Section 2.01.

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or (b) any Person
owned or controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of State
or the U.S. Department of Commerce.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a limited liability
company organized and existing under the laws of the State of New York, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by
Weyerhaeuser and the Required Lenders.

“SEC” shall mean the Securities and Exchange Commission or any successor.

 

12



--------------------------------------------------------------------------------

“Senior Debt” shall mean all Indebtedness of any Person (other than WRECO) which
is not expressed to be subordinate and junior in right of payment to any other
Indebtedness of such Person, and, with respect to WRECO, shall mean all
Indebtedness of WRECO other than Subordinated Debt.

“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of Weyerhaeuser, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long Term Debt shall be outstanding at any relevant time and
different credit ratings shall have been issued by S&P or Moody’s for such
issues, Senior Unsecured Long-Term Debt shall be deemed to refer to the lowest
rated issue.

“Subordinated Debt” shall mean and include (i) Subordinated Promissory Notes of
WRECO, in substantially the form annexed as Exhibit E hereto, and (ii) any other
Indebtedness of WRECO now or hereafter created, issued or assumed which at all
times is evidenced by a written instrument or instruments containing or having
applicable thereto subordination provisions substantially the same as those in
Exhibit E hereto, providing for the subordination of such Indebtedness to such
other Indebtedness of WRECO as shall be specified or characterized in such
subordination provisions.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of Weyerhaeuser or WRECO.

“Swing Line Bank” shall have the meaning given such term in the introductory
paragraph hereto.

“Swing Line Borrowing” shall mean a Borrowing consisting of Swing Line Loans.

“Swing Line Borrowing Request” shall mean a request made pursuant to
Section 2.20(b) in the form of Exhibit G.

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time made by the Swing Line Bank. The
Swing Line Exposure of any Lender at any time shall mean its Applicable
Percentage of the aggregate Swing Line Exposure at such time.

“Swing Line Loan” shall mean a Loan made by (i) the Swing Line Bank pursuant to
Section 2.20(a), or (ii) any Lender pursuant to Section 2.20(c).

 

13



--------------------------------------------------------------------------------

“Termination Date” shall mean September 11, 2018.

“Timberlands” shall mean, at any date of determination, all real property owned
by or leased to Weyerhaeuser that is primarily used for timber production.

“Total Adjusted Shareholders’ Interest” shall mean, at any time, the amount of
the preferred, preference and common shares accounts plus (or minus in the case
of a deficit) the amount of other capital and retained earnings, in accordance
with GAAP, of Weyerhaeuser and its consolidated Subsidiaries, less treasury
common shares and the aggregate net book value (after deducting any reserves
applicable thereto) of all items of the following character which are included
in the consolidated assets of Weyerhaeuser and its consolidated Subsidiaries:

(a) investments in Unrestricted Subsidiaries; and

(b) without duplication, investments by Weyerhaeuser and its consolidated
Subsidiaries in WRECO and its consolidated Subsidiaries.

No effect shall be given for any increases or decreases attributable to
cumulative other comprehensive income resulting from the application of
Accounting Standards Codification Topic 715.

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$1,000,000,000.

“Total Funded Indebtedness” with respect to Weyerhaeuser shall mean, at any
time, the aggregate principal amount of all Indebtedness (other than Guarantees
by such Person of Indebtedness of others) for borrowed money or for the deferred
purchase price of property and Capital Lease Obligations of Weyerhaeuser and its
consolidated Subsidiaries, excluding (a) the Indebtedness of Unrestricted
Subsidiaries, (b) without duplication, the Indebtedness of WRECO and its
consolidated Subsidiaries, and (c) 80% of the aggregate principal amount of the
Mandatory Convertible Debt Securities outstanding at such time.

“Transactions” shall have the meaning given such term in Section 3.02.

“Transferee” shall have the meaning given such term in Section 2.17.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate applicable to any Loan.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Accounting Standards
Codification Topic 715 or Accounting Standards Codification Topic 960, as
applicable, based upon the actuarial assumptions used by the Plan’s actuary in
the most recent annual valuation of the Plan, exceeds the fair market value of
the assets allocable thereto, determined in accordance with Section 430 of the
Code or Section 431 of the Code, as applicable.

 

14



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has been designated as an Unrestricted Subsidiary on Schedule
3.08 Part I and any Subsidiary which has been designated by a Financial Officer
of Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17, and (ii) with respect to WRECO, each Subsidiary that has been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II and any
Subsidiary which has been designated by a Financial Officer of WRECO as an
Unrestricted Subsidiary after the Closing Date pursuant to Section 9.17.

“Voting Participant” shall have the meaning given such term in Section 9.04(f).

“Voting Participant Notification” shall have the meaning given such term in
Section 9.04(f).

“Weyerhaeuser” shall have the meaning given such term in the introductory
paragraph hereto.

“Withholding Agent” shall mean the Borrowers and the Administrative Agent.

“WNR” shall mean Weyerhaeuser NR Company.

“WRECO” shall have the meaning given such term in the introductory paragraph
hereto.

“WRECO/Weyerhaeuser Subordinated Debt” shall mean the Subordinated Promissory
Notes issued by WRECO to Weyerhaeuser described in clause (i) of the definition
of “Subordinated Debt” and in substantially the form annexed as Exhibit E
hereto.

Section 1.02 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. For purposes of this Agreement, Loans may be classified and referred to
by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

15



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding anything to the contrary
herein, all accounting or financial terms used herein shall be construed, and
all financial computations pursuant hereto shall be made, without giving effect
to any election under Accounting Standards Codification Topic 825 (or any other
Accounting Standards Codification Topic having a similar effect) to value any
Indebtedness or other liabilities of any Borrower at “fair value”, as defined
therein), as in effect from time to time; provided that, if either Borrower
notifies the Administrative Agent that such Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies either Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to each Borrower requesting a Borrowing, at any time and
from time to time on and after the date hereof and until the earlier of the
Termination Date and the termination of the Commitment of such Lender, in an
aggregate principal amount at any time outstanding not to exceed such Lender’s
Commitment at such time, subject, however, to the conditions that:

(a) at no time shall the outstanding aggregate principal amount of all Loans
made by all Lenders and the Swing Line Bank plus the aggregate L/C Exposure of
such Lenders at such time exceed the Total Commitment;

(b) at no time shall the outstanding aggregate principal amount of all Loans
made by all Lenders to WRECO exceed $50,000,000; and

(c) at all times the outstanding aggregate principal amount of all Revolving
Loans made by each Lender shall equal the product of (i) the Applicable
Percentage of such Lender times (ii) the outstanding aggregate principal amount
of all Revolving Loans made pursuant to Section 2.02.

 

16



--------------------------------------------------------------------------------

Each Lender’s Commitment is set forth opposite its name in Schedule 2.01, or in
the case of each assignee that becomes a party hereto pursuant to Section 9.04
or any subsequent assignments pursuant to Section 9.04, on the Register
maintained by the Administrative Agent pursuant to Section 9.04(c).

Within the foregoing limits, each Borrower may borrow, pay or prepay and
reborrow hereunder, on and after the Closing Date and prior to the Termination
Date, subject to the terms, conditions and limitations set forth herein, on a
several and not joint basis.

Section 2.02 Loans. (a) Each Revolving Loan shall be made as part of a Revolving
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in and of itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Revolving Loan required to be made by such other
Lender). The Loans (other than Swing Line Loans) comprising any Revolving
Borrowing (other than a Swing Line Borrowing) shall be in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $5,000,000
(or an aggregate principal amount equal to the remaining balance of the
available Commitments).

(b) Each Revolving Borrowing shall be comprised entirely of Eurodollar Loans or
Base Rate Loans, as the applicable Borrower may request pursuant to paragraph
(e) hereof. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not (i) affect the obligation of
the applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and (ii) entitle such Lender to any amounts pursuant to Sections 2.11
or 2.12 to which amounts such Lender would not be entitled if such Lender had
made such Loan itself through its domestic branch. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that neither
Borrower shall be entitled to request any Revolving Borrowing which, if made,
would result in an aggregate of more than twenty (20) separate Revolving Loans
from any Lender being outstanding hereunder at any one time. For purposes of the
foregoing, Revolving Loans (other than Revolving Loans which are Base Rate
Loans, which shall be considered to be a single Revolving Loan) having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Revolving Loans.

(c) Each Lender shall make each Loan (other than a Swing Line Loan) to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon (or in the case of Base Rate Loans, 2:00 p.m.), New York City
time, and the Administrative Agent

 

17



--------------------------------------------------------------------------------

shall by 3:00 p.m., New York City time, credit the amounts so received to the
general deposit account of the applicable Borrower maintained with the
Administrative Agent or, if a Borrowing (other than a Swing Line Borrowing)
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders. Revolving Loans shall be made by the Lenders pro rata in accordance
with Section 2.14. Unless the Administrative Agent shall have received notice
from a Lender prior to the time of any Revolving Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s portion of such
Revolving Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with this paragraph (c) and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the applicable
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the applicable Borrower, the interest rate applicable at the
time to the Revolving Loans comprising such Borrowing and (ii) in the case of
such Lender, at a rate equal to the greater of (x) the Federal Funds Rate and
(y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Revolving Loan as part of such Revolving
Borrowing for purposes of this Agreement.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Revolving Borrowing with an Interest Period ending after
the Termination Date.

(e) In order to request a Revolving Borrowing, the Borrower requesting such
Borrowing shall hand deliver or telecopy to the Administrative Agent a Revolving
Borrowing Request in the form of Exhibit A (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before a proposed borrowing and (b) in the case of a Base Rate Borrowing, not
later than 12:00 noon, New York City time, on the day of a proposed borrowing.
Such notice shall be irrevocable and shall in each case specify (i) whether the
Revolving Borrowing then being requested is to be a Eurodollar Borrowing or a
Base Rate Borrowing; (ii) the date of such Revolving Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Revolving Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto. If no
election as to the Type of Revolving Borrowing is specified in any such notice,
then the requested Revolving Borrowing shall be a Base Rate Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.02(e) and of
each Lender’s portion of the requested Borrowing.

 

18



--------------------------------------------------------------------------------

(f) If a Fronting Bank shall not have received the payment required to be made
by Weyerhaeuser pursuant to Section 2.19(e) within the time specified in such
Section, such Fronting Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Applicable Percentage thereof. Not later than
2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, no
later than 10:00 a.m., New York City time, on the immediately following Business
Day), each Lender will make available the amount of its Applicable Percentage of
such L/C Disbursement (it being understood that such amount shall be deemed to
constitute a Base Rate Loan of such Lender and such payment shall be deemed to
have reduced the L/C Exposure) in immediately available funds, to the
Administrative Agent in New York, New York, and the Administrative Agent will
promptly pay to the applicable Fronting Bank amounts so received by it from the
Lenders. The Administrative Agent will promptly pay to the applicable Fronting
Bank any amounts received by it from Weyerhaeuser pursuant to Section 2.19(e)
prior to the time that any Lender makes any payment pursuant to this paragraph
(f), and any such amounts received by the Administrative Agent thereafter will
be promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the applicable Fronting Bank, as their interests may
appear. If any Lender shall not have made its Applicable Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender agrees to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Fronting Bank at, for the first such day, the Federal
Funds Rate, and for each day thereafter, the Base Rate.

Section 2.03 Conversion and Continuation of Loans. (a) Each Borrower shall, with
respect to its respective Revolving Borrowings, have the right at any time, upon
prior irrevocable written notice to the Administrative Agent given in the manner
and at the times specified in Section 2.02(e) with respect to the Type of
Revolving Borrowing into which conversion or continuation is to be made, to
convert any of its Revolving Borrowings into a Revolving Borrowing of a
different Type and to continue any of its Eurodollar Revolving Borrowings into a
subsequent Interest Period of any permissible duration, subject to the terms and
conditions of this Agreement and to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of Revolving Loans comprising
the converted or continued Revolving Borrowing;

(ii) if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of
such Revolving Borrowing converted and/or continued shall in each case not be
less than the minimum amount set forth in Section 2.02;

(iii) if a Eurodollar Borrowing is converted at any time other than on the last
day of the Interest Period applicable thereto, the applicable Borrower shall pay
any amount due pursuant to Section 2.13;

 

19



--------------------------------------------------------------------------------

(iv) if such Revolving Borrowing is to be converted into a Eurodollar Borrowing
or if a Eurodollar Borrowing is to be continued, no Interest Period selected
shall extend beyond the Termination Date; and

(v) interest accrued to the day immediately preceding each date of conversion or
continuation shall be payable on each Revolving Borrowing (or part thereof) that
is converted or continued concurrently with such conversion or continuation.

(b) Each notice given pursuant to Section 2.03(a) shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and the amount of the
Revolving Borrowing that the applicable Borrower requests to be converted or
continued; (ii) whether such Borrowing (or any part thereof) is to be converted
or continued as a Base Rate Borrowing or a Eurodollar Borrowing; (iii) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day); and (iv) if such Borrowing (or any part thereof) is to be
converted into or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration, in the case of a Eurodollar Borrowing.
The Administrative Agent shall advise the Lenders of any notice given pursuant
to Section 2.03(a) and of each Lender’s portion of any converted or continued
Revolving Borrowing.

(c) If the applicable Borrower shall not have given notice in accordance with
this Section 2.03 to continue any Eurodollar Revolving Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.03 to convert such Eurodollar Borrowing), such
Borrowing shall automatically be converted into a Base Rate Borrowing. In the
event of the occurrence and continuation of a Default or an Event of Default
(i) all Eurodollar Revolving Borrowings of each Borrower shall be converted into
Base Rate Borrowings on the last day of the Interest Period then in effect, and
(ii) no Base Rate Borrowing may be converted into a Borrowing of another Type so
long as a Default or Event of Default continues to exist.

Section 2.04 Fees. (a) The Borrowers jointly and severally agree to pay to each
Lender, through the Administrative Agent, on each
March 31, June 30, September 30 and December 31 and on the date on which the
Commitment of such Lender shall be terminated as provided herein, a facility fee
(each, a “Facility Fee,” and collectively, the “Facility Fees”), calculated as
specified below, on the amount of the Commitment of such Lender, whether used or
unused, during the preceding quarter (or shorter period commencing with the
Closing Date or ending with the Termination Date applicable to such Lender or
any date on which the Commitment of such Lender shall be terminated). All
Facility Fees shall be computed on the basis of a year of 365 or 366 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The Facility Fee due to each Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the earlier of the
Termination Date applicable to such Lender and the termination of the Commitment
of such Lender as provided herein, provided that, to the extent that any Lender
has any Credit Exposure which remains outstanding after the Termination Date,
the Facility Fee due to such Lender shall continue to accrue on such Credit
Exposure and shall be payable upon demand.

 

20



--------------------------------------------------------------------------------

The Facility Fee for each Lender shall be calculated as a per annum rate in an
amount equal to the product of such Lender’s Commitment hereunder and the
applicable percentage specified in the table below, to be determined based upon
the Ratings received from S&P and Moody’s by Weyerhaeuser:

 

     Level 1     Level 2     Level 3     Level 4     Level 5  

S&P: Moody’s:

   BBB+
Baa1 or better     BBB
Baa2     BBB-
Baa3     BB+
Ba1     BB
Ba2 or lower  

Facility Fee

     0.125 %      0.175 %      0.225 %      0.250 %      0.300 % 

The Facility Fees shall change effective as of the date on which the applicable
rating agency announces any change in its Ratings. In the event either S&P or
Moody’s shall withdraw or suspend its Ratings, the remaining Rating announced by
either S&P or Moody’s, as the case may be, shall apply. In the event neither
agency shall provide a Rating, the Facility Fees shall be based on the lowest
rating provided above. If the Ratings by S&P and Moody’s are split so that two
consecutive Levels (as defined in the table above) apply, the higher of those
Ratings shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by only one intermediate Level, then such intermediate
Level shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by two or more intermediate Levels, then the
intermediate Level representing one Level lower than the higher Rating shall
determine the applicable percentage to calculate the Facility Fee. The Facility
Fees shall be calculated by the Administrative Agent, which calculation absent
manifest error shall be final and binding on all parties.

(b) Weyerhaeuser agrees to continue to pay the Administrative Agent, for its own
account, the administration fees (the “Administrative Agent Fees”) at the times
and in the amounts agreed upon in the letter agreement dated as of the date
hereof, among Weyerhaeuser, WRECO, J.P. Morgan Securities Inc. and the
Administrative Agent until the Commitments are terminated, all Loans have been
repaid and there is no L/C Exposure under this Agreement.

(c) Weyerhaeuser agrees to pay (i) to the Administrative Agent for pro rata
distribution to each Lender a fee (an “L/C Participation Fee”), which shall
accrue for the period from the Closing Date until the later of the Termination
Date and the date on which there ceases to be any L/C Exposure outstanding (or
such earlier date as all Letters of Credit shall be canceled or expire and the
Total Commitment shall be terminated), on that portion of the average daily L/C
Exposure attributable to Letters of Credit issued for the account of
Weyerhaeuser (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), at the rate per annum equal to the Applicable Margin for
Eurodollar Loans from time to time in effect for the Borrower and (ii) to each
Fronting Bank for its own account

 

21



--------------------------------------------------------------------------------

a fronting fee (a “Fronting Fee”), which shall accrue at such rate as is
mutually agreed between the applicable Fronting Bank and Weyerhaeuser on the
average daily amount of the L/C Exposure attributable to Letters of Credit
issued by such Fronting Bank for the account of Weyerhaeuser (excluding any
portion thereof attributable to unreimbursed L/C Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any L/C Exposure attributable to Letters of Credit issued by such Fronting Bank
for the account of Weyerhaeuser, as well as such Fronting Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. L/C Participation Fees and Fronting
Fees accrued under this paragraph are payable quarterly in arrears on the last
day of each calendar quarter and on the date on which the Total Commitment shall
be terminated as provided herein. All L/C Participation Fees and Fronting Fees
payable under this paragraph shall be computed on the basis of the number of
days actually elapsed over a year of 365 or 366 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for prompt distribution, if and as appropriate, among
the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.05 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
balance of (i) each Revolving Loan shall be payable on the Termination Date and
(ii) each Swing Line Loan shall be payable on the earlier of the maturity date
specified in the applicable Swing Line Borrowing Request (which maturity shall
not be later than the seventh day after the requested date of such Borrowing)
and the Termination Date. Each Loan shall bear interest from the date thereof on
the outstanding principal balance thereof as set forth in Section 2.06.

(b) Each Lender shall, and is hereby authorized by the Borrowers to, maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay its Loans in
accordance with the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

(e) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit F attached hereto. In such
event, the applicable Borrower shall promptly, and in no event more than 10
Business Days after a request therefor, prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising Eurodollar Revolving Borrowings or Base Rate Borrowings
(not based on the Prime Rate) shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Eurodollar Rate for the Interest Period in effect for such Borrowing or
the Base Rate, as applicable, plus the Applicable Margin, determined pursuant to
paragraph (d) below.

(b) Subject to the provisions of Section 2.07 the Loans comprising each Base
Rate Borrowing (based on the Prime Rate) shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) at a rate per annum equal to the Base Rate plus the Applicable
Margin.

(c) Interest on each Eurodollar Loan shall, except as otherwise provided in this
Agreement, be payable on the last day of the Interest Period applicable thereto
and, in case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day that would have been an interest payment date for
such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan, and on the Termination Date or any earlier date on
which this Agreement is, pursuant to its terms and conditions, terminated.
Interest on each Base Rate Loan shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December, except as
otherwise provided in this Agreement and on the Termination Date or any earlier
date on which this Agreement is, pursuant to its terms and conditions,
terminated. The applicable Eurodollar Rate or Base Rate for each Interest Period
or day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

23



--------------------------------------------------------------------------------

(d) As used herein, “Applicable Margin” shall mean the applicable percentage per
annum specified in the table below, to be determined based upon the Ratings
received by Weyerhaeuser from S&P and Moody’s. The applicable percentage
referred to in the immediately preceding sentence shall be determined based upon
the Ratings, as follows:

 

     Level 1     Level 2     Level 3     Level 4     Level 5  

S&P: Moody’s:

   BBB+
Baa1 or better     BBB
Baa2     BBB-
Baa3     BB+
Ba1     BB
Ba2 or lower  

Eurodollar Loan:

     1.00 %      1.075 %      1.275 %      1.50 %      1.70 % 

Base Rate Loan:

     0.00 %      0.075 %      0.275 %      0.50 %      0.70 % 

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by only one intermediate Level, then such intermediate Level shall
determine the Applicable Margin. If the Ratings by S&P and Moody’s are split so
that the applicable Levels in the table above are separated by two or more
intermediate Levels, then the intermediate Level representing one Level lower
than the higher Rating shall determine the Applicable Margin. The Applicable
Margin shall be calculated by the Administrative Agent, which calculation absent
manifest error shall be final and binding on all parties.

Section 2.07 Default Interest. If a Borrower shall default in the payment of the
principal of or interest on any of its Loans or any other amount (including
Fees) becoming due hereunder (other than any L/C Disbursement that has been made
by a Fronting Bank and not yet due pursuant to the terms of Section 2.19(e)),
whether by scheduled maturity, notice of prepayment, acceleration or otherwise,
such Borrower shall on demand from time to time by the Administrative Agent pay
interest, to the extent permitted by law, on such defaulted amount (including
accrued and unpaid interest) up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of any other amount (including Fees), the rate applicable to Base Rate Loans
plus 2%, in each case, with respect to clauses (x) and (y) above, from the date
of such non-payment until such amount is paid in full (after as well as before
judgment).

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
in good faith that dollar deposits in the principal amounts of the Eurodollar
Loans comprising such Borrowing are not generally available in the London

 

24



--------------------------------------------------------------------------------

interbank market, or that the rates at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to the Required Lenders
of making or maintaining their Eurodollar Loans during such Interest Period, or
that reasonable means do not exist for ascertaining the Eurodollar Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrowers for a Eurodollar Revolving
Borrowing pursuant to Section 2.02 shall be deemed to be a request for a Base
Rate Borrowing and (ii) any request by the Borrowers for a conversion to, or a
continuation of, a Eurodollar Revolving Borrowing pursuant to Section 2.03 shall
be deemed to be a request for, respectively, a continuation as, or a conversion
to, a Base Rate Borrowing. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.

Section 2.09 Termination and Reduction of Commitments. (a) The unused
Commitments of each Lender shall be automatically terminated on the Termination
Date.

(b) Subject to Section 2.10(b), upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
shall be in an integral multiple of $1,000,000 and in a minimum principal amount
of $5,000,000, (ii) no such termination or reduction shall be made which would
reduce the Total Commitment to an amount less than the sum of the aggregate
outstanding principal amount of Loans and the aggregate L/C Exposure and
(iii) any such notice that is a notice of termination in whole of the Total
Commitment may be revoked if such notice specifies that it is conditioned upon
the occurrence of one or more events specified therein and the applicable
Borrower notifies the Administrative Agent of such revocation on or prior to the
termination effective date.

(c) Subject to Section 2.18, each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of the Lenders, on the date of each
termination or reduction, the Facility Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.

Section 2.10 Prepayment. (a) Voluntary Prepayments. Each of the Borrowers shall
have the right at any time and from time to time to prepay any of its respective
Revolving Borrowings, in whole or in part, upon giving written notice (or
telephone notice promptly confirmed by written notice) to the Administrative
Agent: (i) before 12:00 noon, New York City time, three Business Days prior to
prepayment, in the case of Eurodollar Loans and (ii) before 12:00 noon, New York
City time, one Business Day prior to prepayment, in the case of Base Rate Loans;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of $1,000,000 and not less than $5,000,000.

 

25



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. On the date of any termination or reduction of the
Commitments pursuant to Section 2.09, the Borrowers shall pay or prepay so much
of their respective Borrowings as shall be necessary in order that the aggregate
principal amount of Loans outstanding plus the aggregate L/C Exposure does not
exceed the Total Commitment, after giving effect to such termination or
reduction.

(c) Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein; provided that a notice of prepayment may be revoked if such
notice specifies that it is conditioned upon the occurrence of one or more
events specified therein and the applicable Borrower notifies the Administrative
Agent of such revocation on or prior to the prepayment date; provided further
that if such notice of prepayment is revoked the applicable Borrower shall
reimburse the Lenders for any breakage costs incurred in connection therewith.
All prepayments under this Section 2.10 shall be subject to Section 2.13 but
otherwise without premium or penalty. All prepayments under this Section 2.10
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

Section 2.11 Reserve Requirements; Change in Circumstances. (a) It is understood
that the cost to each Lender (including the Administrative Agent, any Swing Line
Bank and any Fronting Bank) of making or maintaining any of the Eurodollar
Loans, Base Rate Loans (to the extent that the rate is determined pursuant to
clause (iii) of the definition thereof) or Letters of Credit may fluctuate as a
result of the applicability of reserve requirements imposed by the Board at the
ratios provided for in Regulation D. Each Borrower agrees to pay to each of such
Lenders from time to time, as provided in paragraph (b) below, such amounts as
shall be necessary to compensate such Lender for the portion of the cost of
making or maintaining Eurodollar Loans and Base Rate Loans to such Borrower (or
issuing Letters of Credit for the account of Weyerhaeuser) resulting from any
such reserve requirements provided for in Regulation D as in effect on the date
thereof, it being understood that the rates of interest applicable to Eurodollar
Loans have been determined on the assumption that no such reserve requirements
exist or will exist and that such rates do not reflect costs imposed on the
Lenders in connection with such reserve requirements. It is agreed that for
purposes of this paragraph (a) the Eurodollar Loans made hereunder shall be
deemed to constitute Eurocurrency Liabilities as defined in Regulation D and to
be subject to the reserve requirements of Regulation D without the benefit of or
credit for proration, exemptions or offsets which might otherwise be available
to the Lenders from time to time under Regulation D.

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (x) subject any Lender (including the Administrative Agent, any Swing
Line Bank and any Fronting Bank) to any tax

 

26



--------------------------------------------------------------------------------

of any kind whatsoever with respect to this Agreement, any Letter of Credit or
any Eurodollar Loan made by it, or change the basis of taxation of payments to
such Lender (including the Administrative Agent, any Swing Line Bank and any
Fronting Bank) in respect thereof (other than (A) taxes imposed on or with
respect to any payment made by the Borrowers under any Loan Document, including
Taxes covered by Section 2.17, and (B) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar taxes)), or
(y) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by such Lender, or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurodollar Loan made
by such Lender or any Letter of Credit issued by any Fronting Bank hereunder,
and the result of any of the foregoing in clause (x) or (y) shall be to increase
the cost to such Lender, the Administrative Agent, Swing Line Bank or Fronting
Bank of making or maintaining any Eurodollar Loan (or issuing any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) in respect thereof by an
amount deemed by such Lender to be material, then the applicable Borrower will
pay to such Lender upon demand such additional amount or amounts as will
compensate such Lender for such additional costs actually incurred or reduction
actually suffered.

(c) If after the date hereof any Lender (including the Administrative Agent, the
Swing Line Bank and any Fronting Bank) shall have determined that the adoption
after the date hereof of any other generally applicable law, rule, regulation or
guideline regarding capital adequacy or liquidity, or any change in any of the
foregoing or in the interpretation, applicability or administration of any of
the foregoing by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or any Lender’s holding company
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Loans made by such Lender pursuant
hereto (or the Letters of Credit issued hereunder) to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
and the policies of such Lender’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender to be material, then
from time to time, the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

 

27



--------------------------------------------------------------------------------

(e) A certificate of a Lender (including the Administrative Agent, the Swing
Line Bank and any Fronting Bank) setting forth a reasonably detailed explanation
of such amount or amounts as shall be necessary to compensate such Lender (or
participating banks or other entities pursuant to Section 9.04) as specified in
paragraph (a), (b) or (c) above, as the case may be, shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
each Lender the amount shown as due on any such certificate delivered by it
within 10 days after the receipt of the same.

(f) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that the Borrowers shall not be required to compensate a Lender
pursuant to this Section 2.11 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrowers of
such increased costs or reductions in accordance with paragraph (e) above and of
such Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g) Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any (it being understood that this sentence shall not in
any way limit the discretion of any Lender to waive the right to demand such
compensation in any given case).

Section 2.12 Change in Legality. (a) Notwithstanding any other provision herein
contained, if any change in any law or regulation or in the interpretation
thereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender (including the
Administrative Agent, any Swing Line Bank and any Fronting Bank) to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrowers and to the Administrative Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and any request by either Borrower for a Eurodollar Revolving
Borrowing or a conversion to or continuation of a Eurodollar Revolving Borrowing
shall, as to such Lender only, be deemed a request for a Base Rate Loan unless
such declaration shall be subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Revolving Loans made by it be
converted into Base Rate Loans, in which event all such Eurodollar Revolving
Loans shall be automatically converted into Base Rate Loans as of the effective
date of such notice as provided in paragraph (b) below.

 

28



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Revolving Loans that would have been made by such Lender or
the converted Eurodollar Revolving Loans of such Lender shall instead be applied
to repay the Base Rate Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Revolving Loans.

(b) For purposes of this Section 2.12, a notice to a Borrower by any Lender
shall be effective as to each Eurodollar Revolving Loan, if lawful, on the last
day of the Interest Period currently applicable to such Eurodollar Revolving
Loan; in all other cases such notice shall be effective on the date of receipt
by such Borrower.

Section 2.13 Indemnity. Each Borrower shall indemnify each Lender against any
loss or expense which such Lender sustains or incurs as a consequence of (a) any
failure by such Borrower to fulfill on the date of any borrowing or any issuance
of Letters of Credit hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow or continue any Loan hereunder or
to proceed with the issuance of a Letter of Credit hereunder after irrevocable
notice of such borrowing, continuation or issuance has been given pursuant to
Section 2.02, 2.03, 2.19, 2.20 or 2.21, as applicable, (c) any payment,
prepayment or conversion of a Eurodollar Loan required by any other provision of
this Agreement or otherwise made or deemed made to or by such Borrower on a date
other than the last day of the Interest Period applicable thereto; provided that
such Borrower shall not be required to indemnify a Lender pursuant to this
clause (c) for any loss or expense to the extent any such loss or expense shall
have been incurred pursuant to (i) Section 2.12 or (ii) Section 2.10(a) more
than six months prior to the date that the applicable Lender shall have notified
such Borrower of its intention to claim compensation therefor, (d) any default
in payment or prepayment of the principal amount of any Loan to such Borrower or
any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) or (e) the occurrence of any Event of Default
including, in each such case, any loss or reasonable expense sustained or
incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurodollar Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted or not
borrowed (based, in the case of a Eurodollar Loan, on the Eurodollar Rate) for
the period from the date of such payment, prepayment or conversion or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, the Interest Period for such Loan which would have
commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or converted or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth a reasonably detailed explanation of any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to such Borrower and shall be conclusive absent manifest error.

 

29



--------------------------------------------------------------------------------

Section 2.14 Pro Rata Treatment.

Except as provided in Sections 2.18(b) and 2.21, (a) each Borrowing, each
reduction of the Commitments and each conversion of any Borrowing to a Borrowing
of any Type, shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans), (b) each payment or prepayment of principal of any
Borrowing shall be allocated pro rata among the Lenders in accordance with the
outstanding principal amount of their Loans included in such Borrowing and
(c) each payment of interest on the Loans and each payment of Facility Fees
shall be allocated pro rata among the Lenders of any class to which such amounts
are owed in accordance with the principal amounts of the outstanding Loans (or,
if no such Loans are outstanding, the Commitments) of such class. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

Section 2.15 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans (other than pursuant
to Sections 2.09, 2.11, 2.12 and 2.18(b) and other than payments made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or received by a Lender for the assignment of any of its Loans in accordance
with this Agreement other than an assignment to the Borrower or its Affiliates
as to which this provision applies) as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in the Loans held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by such Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower in the amount of such participation.

 

30



--------------------------------------------------------------------------------

Section 2.16 Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts payable
with respect to the Letters of Credit or otherwise) hereunder and under any
other Loan Document without setoff, counterclaim or deduction of any kind not
later than 12:00 (noon), New York City time, on the date when due in dollars to
the Administrative Agent at its offices at 383 Madison Ave, New York, New York,
in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts payable with respect to the Letters of Credit or
otherwise) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of any
Borrower under this Agreement or any other Loan Document shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding any income,
franchise, branch profits or similar tax imposed on or measured by the net
income or net profits of the Administrative Agent, the Swing Line Bank, any
Fronting Bank or any Lender (or any transferee or assignee that acquires a Loan
(any such entity a “Transferee”)) by the United States or any jurisdiction under
the laws of which it is organized or doing business or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Withholding Agent shall be required by law to deduct any Taxes or Other Taxes
(as defined below) from or in respect of any sum payable hereunder to the
Lenders (or any Transferee), the Swing Line Bank, any Fronting Bank or the
Administrative Agent, as determined in good faith by the applicable Withholding
Agent, (i) the sum payable by the applicable Borrower shall be increased by the
amount necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) such
Lender (or Transferee), the Swing Line Bank, any Fronting Bank or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law. For
purposes hereof, Taxes shall not include taxes imposed under FATCA.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by such Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to such Borrower’s role in this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto
(hereinafter referred to as “Other Taxes”).

 

31



--------------------------------------------------------------------------------

(c) Each Borrower will indemnify each Lender (or Transferee), each Swing Line
Bank, each Fronting Bank and the Administrative Agent for the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable by such Borrower under this Section 2.17) paid
by such Lender (or Transferee), such Swing Line Bank, such Fronting Bank or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date any Lender (or
Transferee), the Swing Line Bank, any Fronting Bank or the Administrative Agent,
as the case may be, makes written demand therefor. If any Lender (or
Transferee), any Fronting Bank or the Administrative Agent becomes entitled to a
refund of Taxes or Other Taxes for which such Lender (or Transferee), such Swing
Line Bank, such Fronting Bank or the Administrative Agent has received payment
from a Borrower hereunder, such Lender (or Transferee), such Swing Line Bank,
such Fronting Bank or Administrative Agent, as the case may be, shall, at the
expense of such Borrower, use its reasonable efforts (consistent with internal
policy, and legal and regulatory restrictions) to obtain such refund. If a
Lender (or Transferee), the Swing Line Bank, a Fronting Bank or the
Administrative Agent receives a refund or is entitled to claim a tax credit in
respect of any Taxes or Other Taxes for which such Lender (or Transferee), such
Swing Line Bank, such Fronting Bank or the Administrative Agent has received
payment from a Borrower hereunder it shall promptly notify such Borrower of such
refund or credit and shall, within 30 days after receipt of a request by such
Borrower (or promptly upon receipt, if such Borrower has requested application
for such refund or credit pursuant hereto), repay such refund or amount of
credit to such Borrower, net of all out-of-pocket expenses of such Lender (or
Transferee), such Swing Line Bank, such Fronting Bank or the Administrative
Agent, as applicable, and without interest; provided that each Borrower, upon
the request of such Lender (or Transferee), such Swing Line Bank, such Fronting
Bank or the Administrative Agent, agrees to return such refund or amount of
credit (plus penalties, interest or other charges) to such Lender (or
Transferee), such Swing Line Bank, such Fronting Bank or the Administrative
Agent in the event such Lender (or Transferee), such Swing Line Bank, such
Fronting Bank or the Administrative Agent is required to repay such refund or
such credit is denied or subsequently determined to be unavailable.

(d) Each Lender (or Transferee), Swing Line Bank or Fronting Bank shall
indemnify the Administrative Agent and the Borrowers for the full amount of any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority (except, in the case of
the Borrowers, Taxes or Other Taxes) that are attributable to such Lender (or
Transferee), Swing Line Bank or Fronting Bank, as applicable, and that are
payable or paid by the Administrative Agent or the Borrowers, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent or the Borrowers in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender (or Transferee), Swing Line Bank or Fronting Bank by the
Administrative Agent or the Borrowers shall be conclusive absent manifest error.

(e) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by either Borrower in respect of any payment to any Lender (or
Transferee), the

 

32



--------------------------------------------------------------------------------

Swing Line Bank, any Fronting Bank or the Administrative Agent, such Borrower
will furnish to the Administrative Agent, at its address referred to in
Section 9.01, the original or a certified copy of a receipt evidencing payment
thereof to the proper Governmental Authority.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Lender (or Transferee), each Swing Line Bank or each Fronting Bank
shall, on or prior to the date of its execution and delivery of this Agreement
or, in the case of a Transferee, on the date on which it becomes a Lender and in
the case of any Lender, any Swing Line Bank or any Fronting Bank, on or prior to
the date such Lender, such Swing Line Bank or such Fronting Bank changes its
funding office, and from time to time thereafter as requested in writing by
either Borrower or the Administrative Agent, deliver to the Borrowers and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including
(x) Internal Revenue Service Form W-9 if such Lender (or Transferee), such Swing
Line Bank or such Fronting Bank is a “United States Person” as defined in
Section 7701(a)(30) of the Code, or (y) if such Lender (or Transferee), such
Swing Line Bank or such Fronting Bank is a not a “United States Person” as
defined in Section 7701(a)(30) of the Code, Internal Revenue Service Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying
Internal Revenue Service Forms) and any other certificate or statement of
exemption required by Treasury Regulation Section 1.1441-4(a) or 1.1441-6(c) or
any subsequent version thereof, properly completed and duly executed by such
Lender (or Transferee), such Swing Line Bank or such Fronting Bank establishing
that any payment under the Loan Documents is (i) not subject to withholding
under the Code because such payment is effectively connected with the conduct by
such Lender (or Transferee) or such Fronting Bank of a trade or business in the
United States, or (ii) fully or partially exempt from United States tax under a
provision of an applicable tax treaty, or (iii) not subject to withholding under
the portfolio interest exception under Section 871(h) or Section 881(c) of the
Code (and, if such Lender (or Transferee), such Swing Line Bank or such Fronting
Bank delivers a Form W-8BEN claiming the benefits of exemption from United
States withholding tax under Section 871(h) or Section 881(c), a certificate
representing that such Lender (or Transferee), such Swing Line Bank or such
Fronting Bank is not a “bank” for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of either Borrower and is not a controlled foreign corporation related to
either Borrower (within the meaning of Section 864(d)(4) of the Code). In
addition, each Lender (or Transferee), each Swing Line Bank and each Fronting
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Lender (or Transferee), such Swing Line
Bank or such Fronting Bank. Each Lender (or Transferee), each Swing Line Bank
and each Fronting Bank shall promptly notify the Borrowers and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Lender (or
Transferee), the Swing Line Bank or a Fronting Bank shall not be required to
deliver any form pursuant to this Section that such Lender (or Transferee), such
Swing Line Bank or such Fronting Bank is not legally able to deliver.

 

33



--------------------------------------------------------------------------------

Unless the Borrowers and the Administrative Agent have received forms or other
documents reasonably satisfactory to them indicating that payments hereunder are
not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, each applicable Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender (or Transferee), any
Swing Line Bank or any Fronting Bank organized under the laws of a jurisdiction
outside the United States. If a Lender (or Transferee), the Swing Line Bank or a
Fronting Bank is unable to deliver one of these forms or if the forms provided
by a Lender (or Transferee), the Swing Line Bank or a Fronting Bank, at the time
such Lender (or Transferee), such Swing Line Bank or such Fronting Bank, first
becomes a party to this Agreement or at the time a Lender (or Transferee), the
Swing Line Bank or a Fronting Bank, changes its funding office (other than at
the request of a Borrower) indicate a United States withholding tax rate in
excess of zero, United States withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender (or Transferee), such Swing
Line Bank or such Fronting Bank, provides the appropriate forms certifying that
a lesser rate applies, whereupon United States withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
appropriate forms; provided, however, that if at the effective date of a
transfer pursuant to which a Lender (or Transferee), the Swing Line Bank or a
Fronting Bank becomes a party to this Agreement, the Lender’s (or Transferee’s),
the Swing Line Bank’s or the Fronting Banks’ assignor was entitled to payments
under Section 2.17(a) in respect of United States withholding taxes at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) such United States withholding taxes, if any, applicable
with respect to such assignee on such date.

(h) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee), the Swing Line Bank or any Fronting Bank in respect of
United States withholding tax pursuant to this Section 2.17 for any period in
respect of which the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender (or Transferee), such Swing Line Bank or
such Fronting Bank, to comply with the provisions of paragraph (g) above unless
such failure results from (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment, modification or revocation of any
applicable tax treaty or a change in official position regarding the application
or interpretation thereof, in each case after the Closing Date (or, if later,
after the date on which such Lender, such Swing Line Bank or such Fronting Bank
becomes a party to this Agreement or designates a new lending office) (and, in
the case of a Transferee, after the date of assignment or transfer).

(i) Any Lender (or Transferee), any Swing Line Bank or any Fronting Bank
claiming any additional amounts payable pursuant to this Section 2.17 shall use
reasonable efforts (consistent with internal policy, and legal and regulatory
restrictions) to file any certificate or document requested by the Borrowers or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such additional amounts which may thereafter accrue and would not, in the
reasonable determination of such Lender (or Transferee), such Swing Line Bank or
such Fronting Bank be materially disadvantageous to such Lender (or Transferee),
such Swing Line Bank or such Fronting Bank or require the disclosure of
information that such Lender (or Transferee), such Swing Line Bank or such
Fronting Bank reasonably considers to be confidential.

 

34



--------------------------------------------------------------------------------

(j) If a payment made to a Lender (or Transferee), Swing Line Bank or Fronting
Bank under any Loan Document would be subject to U.S. Federal withholding tax
imposed by FATCA if such Lender (or Transferee), Swing Line Bank or Fronting
Bank were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender (or Transferee), Swing Line Bank or Fronting Bank (as
the case may be) shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender (or Transferee), Swing Line Bank or Fronting Bank (as
the case may be) has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(j), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including the Administrative Agent, any Swing Line Bank or any Fronting Bank)
requests compensation under Section 2.11, or if it becomes unlawful for any
Lender (including the Administrative Agent, any Swing Line Bank or any Fronting
Bank) to make or maintain Eurodollar Loans under Section 2.12, or if a Borrower
is required to pay any additional amount to any Lender, the Administrative
Agent, any Swing Line Bank, any Fronting Bank or any Governmental Authority for
the account of any Lender, the Administrative Agent or any Fronting Bank
pursuant to Section 2.17, then such Lender, the Administrative Agent, such Swing
Line Bank or such Fronting Bank shall, at the request of such Borrower, use
reasonable efforts to designate a different lending office for funding or
booking its Loans or for the issuance of Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, the Administrative Agent,
such Swing Line Bank or such Fronting Bank, as the case may be, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.17 or no longer make it unlawful for such Lender, the
Administrative Agent, such Swing Line Bank or such Fronting Bank, to make or
maintain Eurodollar Loans under Section 2.12, as the case may be, in the future
and (ii) would not subject such Lender, the Administrative Agent, such Swing
Line Bank or such Fronting Bank, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, the
Administrative Agent, such Swing Line Bank or such Fronting Bank, as the case
may be. The Borrowers hereby agree, jointly and severally, to pay all reasonable
costs and expenses incurred by any Lender, the Administrative Agent, the Swing
Line Bank or any Fronting Bank in connection with any such designation or
assignment.

(b) If any Lender or any Fronting Bank requests compensation under Section 2.11,
or if it becomes unlawful for any Lender, any Swing Line Bank or any Fronting
Bank to make or maintain Eurodollar Loans under Section 2.12, or if a Borrower
is required to pay any additional amount to any Lender, any Swing Line Bank any
Fronting Bank or any

 

35



--------------------------------------------------------------------------------

Governmental Authority for the account of any Lender, any Swing Line Bank or any
Fronting Bank pursuant to Section 2.17, or if any Lender, any Swing Line Bank or
any Fronting Bank becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender, such Swing Line Bank or
such Fronting Bank and the Administrative Agent, (i) require such Lender, such
Swing Line Bank or such Fronting Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (y) such assigning Lender, Swing Line Bank
or Fronting Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments or (ii) terminate the Commitment of such Lender
upon notice given to such Lender within 45 days of receipt of the notice given
by the Lender; provided that such notice shall be accompanied by prepayment in
full of all Loans from such Lender, including accrued interest thereon and any
breakage costs, accrued fees and all other amounts payable to such Lender,
without extension, conversion or continuation. A Lender, the Swing Line Bank or
a Fronting Bank shall not be required to make any such assignment and delegation
under clause (i) above or terminate its Commitment under clause (ii) above if,
prior thereto, as a result of a waiver by such Lender, such Swing Line Bank or
such Fronting Bank or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation or termination of Commitment cease to
apply.

Section 2.19 Letters of Credit. (a) General. Weyerhaeuser may from time to time
request the issuance of Letters of Credit for its own account (for obligations
of Weyerhaeuser or any of its Subsidiaries), denominated in dollars, in form
reasonably acceptable to the Administrative Agent and the applicable Fronting
Bank, at any time and from time to time until the earlier of (i) the date that
is five Business Days prior to the Termination Date and (ii) the termination of
the Commitments hereunder. This Section shall not be construed to impose an
obligation upon any Fronting Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), Weyerhaeuser shall hand deliver or
telecopy to the applicable Fronting Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare

 

36



--------------------------------------------------------------------------------

such Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit Weyerhaeuser shall be deemed to represent and warrant that,
after giving effect to such issuance, amendment, renewal or extension, the
Aggregate Credit Exposure shall not exceed the Total Commitment. The
Administrative Agent shall, from time to time at the request of any Lender and
in any case once during each fiscal quarter of Weyerhaeuser and based on the
information provided to it by the Fronting Banks, provide the Lenders with the
amount of the L/C Exposure. Each of the Fronting Banks hereby agrees to provide
the Administrative Agent on demand with all the information necessary in the
computation thereof.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Termination Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by Weyerhaeuser and the applicable Fronting Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Fronting Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Fronting Bank or the Lenders, each
Fronting Bank hereby grants to each Lender, and each such Lender hereby acquires
from such Fronting Bank, a participation in each Letter of Credit issued by such
Fronting Bank equal to such Lender’s Applicable Percentage from time to time of
the aggregate amount available to be drawn under such Letter of Credit,
effective upon the issuance of such Letter of Credit. In consideration and in
furtherance of the foregoing and for so long as any Letters of Credit shall
remain outstanding hereunder, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Fronting Bank, such Lender’s proportionate share of each L/C Disbursement made
by such Fronting Bank and not reimbursed by Weyerhaeuser forthwith on the date
due as provided in Section 2.19(e). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If a Fronting Bank shall make any L/C Disbursement in respect
of a Letter of Credit, Weyerhaeuser shall pay to the Administrative Agent an
amount equal to such L/C Disbursement not later than the Business Day after
Weyerhaeuser shall have received notice from such Fronting Bank that payment of
such draft has been made. Upon receipt thereof, the Administrative Agent shall
promptly distribute such reimbursement payment to such Fronting Bank and to the
extent each Lender has funded its participation therein in accordance with
paragraph (d), to such Lenders.

 

37



--------------------------------------------------------------------------------

(f) Obligations Absolute. Weyerhaeuser’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that
Weyerhaeuser, any other party guaranteeing, or otherwise obligated with,
Weyerhaeuser or any subsidiary or other affiliate thereof or any other person
may at any time have against the beneficiary under any Letter of Credit, any
Fronting Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by any Fronting Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi) any other act or omission to act or delay of any kind of any Fronting Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of Weyerhaeuser’s obligations hereunder;

provided, however, that the foregoing shall not be construed to excuse any
Fronting Bank from liability to Weyerhaeuser to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Weyerhaeuser to the extent permitted by applicable law) suffered by
Weyerhaeuser that are caused by such Fronting Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

It is understood that any Fronting Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the applicable Fronting Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented

 

38



--------------------------------------------------------------------------------

pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of such Fronting
Bank.

(g) Disbursement Procedures. Each Fronting Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Fronting Bank shall as promptly
as possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and Weyerhaeuser of such demand for payment and whether
such Fronting Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Weyerhaeuser of its obligation to reimburse such Fronting Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.

(h) Interim Interest. When (x) a Fronting Bank shall make any L/C Disbursement
in respect of a Letter of Credit or (y) any Lender shall have acquired a
participation in a Letter of Credit pursuant to Section 2.19(d), then, unless
Weyerhaeuser shall reimburse such L/C Disbursement or pay for such participation
in full on the date thereof, the unpaid amount thereof shall bear interest for
the account of such Fronting Bank or such Lender, as applicable, for each day
from and including the date of such L/C Disbursement or the acquisition of such
participation, as applicable, to but excluding the earlier of, to the extent
applicable, the date of payment by Weyerhaeuser or the date on which interest
shall commence to accrue on the Base Rate Loans resulting from such L/C
Disbursement as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Base Rate Loan.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, Weyerhaeuser shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Administrative Agent, for the benefit
of the Fronting Banks and the Lenders, as applicable, an amount in cash equal to
the portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date; provided that, if any
of the events described in Sections 7.01(g) or 7.01(h) shall occur with respect
to a Borrower, Weyerhaeuser shall automatically deposit, without presentment,
demand, protest or any other notice of any kind, an amount in cash equal to the
portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date in an account with the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, as
applicable.

Each deposit of cash pursuant to this Section 2.19(i) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Such deposits shall not bear interest. Moneys in such account shall
automatically be applied by the Administrative Agent to reimburse the applicable
Fronting Bank and Lenders participating pursuant to Section 2.19(d) for L/C

 

39



--------------------------------------------------------------------------------

Disbursements attributable to Letters of Credit issued for the account of
Weyerhaeuser for which such Fronting Bank and such participating Lenders have
not been reimbursed, and any remaining amounts will either (i) be held for the
satisfaction of the reimbursement obligations of Weyerhaeuser for the L/C
Exposure at such time or (ii) if the maturity of the Loans has been accelerated,
be applied to satisfy the obligations of the Borrowers under this Agreement. If
Weyerhaeuser is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Weyerhaeuser within three Business
Days after all Events of Default have been cured or waived.

Section 2.20 Swing Line Loans. (a) A Borrower may request the Swing Line Bank to
make, and such Swing Line Bank shall make, on the terms and conditions
hereinafter set forth, Swing Line Loans to such Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount (for all outstanding Swing Line Loans) not to exceed
at any time outstanding $100,000,000; subject, however, to the conditions that
(i) at no time shall the outstanding aggregate principal amount of all Loans
made by all Lenders and the Swing Line Bank plus the L/C Exposure of all Lenders
at such time exceed the Total Commitment, (ii) at no time shall the outstanding
aggregate principal amount of all Loans made by all Lenders and the Swing Line
Bank to WRECO at such time exceed $50,000,000 and (iii) at no time shall the
outstanding aggregate principal amount of Swing Line Loans made by the Swing
Line Bank exceed $50,000,000. No Swing Line Loan shall be used for the purpose
of funding the payment of principal of any other Swing Line Loan. Each Swing
Line Borrowing shall be in an amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof and shall be made as a Base Rate Loan.

(b) In order to request a Swing Line Borrowing, a Borrower shall hand deliver or
telecopy to the relevant Swing Line Bank and the Administrative Agent a Swing
Line Borrowing Request not later than 3:00 p.m., New York City time, on the day
of a proposed borrowing. Such notice shall be irrevocable and shall in each case
specify (i) the date of such Swing Line Borrowing (which shall be a Business
Day) and the amount thereof; and (ii) the maturity of such Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Swing Line Borrowing). Such Swing Line Bank will make the amount thereof
available to the Administrative Agent on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, promptly, and in any event not later than by 4:00 p.m., New York City
time, and the Administrative Agent shall promptly, and in any event not later
than by 5:00 p.m., New York City time, credit the amount so received to the
general deposit account of the applicable Borrower maintained with the
Administrative Agent or, if a Swing Line Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amount so received to such Swing Line Bank.

(c) Upon written demand by the Swing Line Bank, with a copy of such demand to
the Administrative Agent, each other Lender shall purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Applicable Percentage of the Swing Line Loans of such Swing
Line Bank as of the

 

40



--------------------------------------------------------------------------------

date of such demand, by making available to the Administrative Agent in New
York, New York for the account of such Swing Line Bank by wire transfer of
immediately available funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Loan to be purchased by such Lender. The
Borrowers hereby agree to each such sale and assignment. Each Lender agrees to
purchase its Applicable Percentage of outstanding Swing Line Loans pursuant to
the first sentence of this paragraph (c) on (i) the Business Day on which demand
therefor is made by the relevant Swing Line Bank, provided, that notice of such
demand is given to such Lender not later than 12:00 noon, New York City time, on
such Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall have received such notice of demand and shall not have so made the
amount of the relevant Swing Line Loans available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
the relevant Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent such amount for the account of the relevant Swing Line Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Loans made by such Swing Line Bank shall be reduced by such amount on such
Business Day.

Section 2.21 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Facility Fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.04(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.08), provided that any waiver, amendment or
modification requiring the consent of each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

(c) if any Swing Line Exposure or L/C Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swing Line Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 4.01 are satisfied at
such time; and

 

41



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize such Defaulting Lender’s L/C Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.19(i) for so long as such
L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to Section 2.19(i), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(c)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.21(c), then, without prejudice to any
rights or remedies of any Fronting Bank or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Exposure) and L/C Participation Fees payable under
Section 2.04(c) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Fronting Banks (ratably in accordance with the L/C Exposure
attributable to Letters of Credit issued by them) until such L/C Exposure is
cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swing Line Loan and the Initial Fronting Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments
(including any such obligations of a participant in Swing Line Loans and Letters
of Credit) of the non-Defaulting Lenders and/or cash collateral will be provided
by the Borrower in accordance with Section 2.19(i), and participating interests
in any such newly issued or increased Letter of Credit or newly made Swing Line
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c) (and Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to 2.04(a) and
Section 2.04(c) but excluding Section 2.18(b)) shall, in lieu of being
distributed to such Defaulting Lender, be

 

42



--------------------------------------------------------------------------------

retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Initial Fronting Bank or Swingline Lender hereunder, (iii) third,
if so determined by the Administrative Agent or requested by a Fronting Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swing Line Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Fronting Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Fronting Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, with respect to this clause
(viii), that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of L/C Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

In the event that the Administrative Agent, the Borrower, each Fronting Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22 Termination of WRECO as Borrower. Notwithstanding anything to the
contrary in this Agreement, Weyerhaeuser may, at any time in its discretion,
elect by written notice to the Administrative Agent to terminate the status of
WRECO as a Borrower hereunder. In the event of any such written notice,
effective upon payment in full of all outstanding Loans made to WRECO and
accrued and unpaid interest therein (a) WRECO shall cease to be a Borrower
hereunder, shall cease to be a party to any Loan Document and shall no longer
have any right to borrow Loans hereunder, (b) WRECO shall no longer have any
liability for any payment obligations under the Loan Documents (but Weyerhaeuser
shall be liable for any such payment obligations), (c) the OCBM Agreement may be
terminated (and clause (l) of Section 7.01 shall be deemed to be deleted from
this Agreement), (d) WRECO shall not be required to

 

43



--------------------------------------------------------------------------------

comply with Section 6.02, which shall be deemed to be deleted from this
Agreement, (e) clause (b) of the definition of “Change in Control” shall be
deemed to be deleted from this Agreement, (f) each of the provisions of this
Agreement that specifically apply or refer to WRECO or to its Restricted
Subsidiaries or Subsidiaries shall cease to apply (but not those that apply to
Weyerhaeuser or to its Restricted Subsidiaries or Subsidiaries), including,
without limitation, those set forth in Article III and Article V, and in any
defined terms used in this Agreement, and (g) each reference in any Loan
Document to the “Borrowers” or each or any “Borrower” shall be deemed to refer
only to Weyerhaeuser. Notwithstanding any provision to the contrary in
Section 9.08, Weyerhaeuser and the Administrative Agent may enter into
amendments to the Loan Documents to give effect to the foregoing without the
prior consent of the Lenders, and the Administrative Agent agrees to do so upon
Weyerhaeuser’s written notice, but the failure to do so shall not affect the
effectiveness of the foregoing provisions of this Section.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to each of the Lenders, the Swing
Line Bank and each of the Fronting Banks that:

Section 3.01 Organization; Powers. Such Borrower and each of its Restricted
Subsidiaries (a) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not reasonably be expected to result in a
Material Adverse Effect, and (d) in the case of such Borrower, has the corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and to borrow hereunder.

Section 3.02 Authorization. The execution, delivery and performance by such
Borrower of each of the Loan Documents and the borrowings and issuances of
Letters of Credit hereunder, and the consummation of the other transactions
contemplated hereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) (i) will not violate (A) any provision of law, statute, rule or regulation,
(B) the certificate or articles of incorporation or other constitutive documents
or by-laws of such Borrower or any of its Restricted Subsidiaries, (C) any order
of any Governmental Authority or (D) any provision of any indenture, agreement
or other instrument to which such Borrower or any of its Restricted Subsidiaries
is a party or by which any of them or any of their property is or may be bound,
(ii) will not be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (iii) will not result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Borrower or any of its Restricted Subsidiaries
except, in each case other than (a) and (b)(i)(B), as could not reasonably be
expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by such Borrower and constitutes, and each other Loan Document when executed and
delivered by such Borrower will constitute, a legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.04 Consents and Approvals. No action, consent or approval of,
registration or filing with, or any other action by any Governmental Authority
or any other third party is or will be required in connection with the
Transactions, except as have been made or obtained (without the imposition of
any conditions that are not acceptable to the Lenders) and are in full force and
effect (other than any action, consent, approval, registration or filing the
absence of which could not reasonably be expected, either individually or in the
aggregate with any such other consents, approvals, registrations or filings, to
result in a Material Adverse Effect). No law or regulation shall be applicable,
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrowers and their respective subsidiaries
freely to transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.

Section 3.05 Financial Statements. (a) Weyerhaeuser has heretofore furnished to
the Lenders its consolidated balance sheets and statements of earnings and
statements of cash flows, together with the notes thereto, as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the opinion
of KPMG LLP, independent public accountants, and as of and for the fiscal
quarter ended June 30, 2013.

(b) WRECO has heretofore furnished to the Lenders its consolidated balance
sheets and statements of earnings and statements of cash flows, together with
the notes thereto, as of and for the fiscal year ended December 31, 2012,
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants, and as of and for the fiscal quarter ended June 30, 2013.

(c) Such financial statements referred to in Section 3.05(a) and (b) present
fairly in all material respects the financial position and results of operations
of Weyerhaeuser, WRECO and their respective consolidated subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Weyerhaeuser, WRECO and their
respective consolidated subsidiaries as of the dates thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis
(subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes).

 

45



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Change. Except as disclosed on Weyerhaeuser’s
Report on Form 10-K for the year ended December 31, 2012, Form 10-Q for the
fiscal quarter ended June 30, 2013, or any Form 8-K filed since June 30, 2013,
and other than changes in operating results arising in the ordinary course of
business and except as otherwise disclosed publicly since December 31, 2012, or
in writing to the Lenders prior to the date hereof, there has been no material
adverse change in the business, financial condition, operations or properties of
Weyerhaeuser and its subsidiaries, taken as a whole, since December 31, 2012.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of such
Borrowers and its Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all of its material real properties, except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes.

(b) Each of such Borrowers and its Restricted Subsidiaries (i) has complied with
all obligations under all leases of real property to which it is a party, and
(ii) enjoys peaceful and undisturbed possession under all such leases, except
where such non-compliance or lack of peaceful and undisturbed possession would
not reasonably be expected to result in a Material Adverse Effect. All leases to
which the Borrowers and their respective Restricted Subsidiaries are a party are
in full force and effect, except where such lack of force and effect would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.08 Subsidiaries. Schedule 3.08 Part I for Weyerhaeuser and Schedule
3.08 Part II for WRECO (i) set forth as of the Closing Date a list of all
subsidiaries of Weyerhaeuser and WRECO and the percentage ownership interest of
Weyerhaeuser and WRECO therein, as applicable, and (ii) for Weyerhaeuser and
WRECO, designate those Subsidiaries which are Unrestricted Subsidiaries as of
the Closing Date.

Section 3.09 Litigation; Compliance with Laws. (a) Except as disclosed on
Weyerhaeuser’s Report on Form 10-K for the year ended December 31, 2012, Form
10-Q for the fiscal quarter ended June 30, 2013, or any Form 8-K filed since
June 30, 2013, there are no actions, suits, investigations, litigations or
proceedings pending or, to the knowledge of the Borrowers, threatened against or
affecting the Borrowers or any of their Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(b) Except as disclosed on Weyerhaeuser’s Report on Form 10-K for the year ended
December 31, 2012, Form 10-Q for the fiscal quarter ended June 30, 2013, or any
Form 8-K filed since June 30, 2013, neither such Borrower nor any of its
Restricted Subsidiaries is

 

46



--------------------------------------------------------------------------------

in violation of any law, rule or regulation, or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

Section 3.10 Agreements. (a) Neither such Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted in a Material Adverse Effect.

(b) Neither such Borrower nor any of its Restricted Subsidiaries is in default
in any manner under any material agreement or instrument (except for any
indenture or other agreement or instrument evidencing Indebtedness) to which it
is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

Section 3.11 Federal Reserve Regulations. (a) Neither such Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, whether immediately, incidentally or ultimately,
for any purpose which entails a violation of, or which is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.

Section 3.12 Investment Company Act. Neither such Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.13 Tax Returns. Each of such Borrower and its Subsidiaries has filed
or caused to be filed all material Federal, state and local tax returns required
to have been filed by it and has paid or caused to be paid all material taxes
shown to be due and payable on such returns or on any assessments received by
it, except taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or Subsidiary, as the case may be, shall
have set aside on its books appropriate reserves.

Section 3.14 No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken
together with the reports and other filings with the SEC contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

47



--------------------------------------------------------------------------------

Section 3.15 Compliance with ERISA. Except as would not reasonably be expected
to have a Material Adverse Effect: each Plan subject to ERISA or the Code, as
applicable, is in compliance with ERISA and the Code; no Reportable Event has
occurred with respect to a Plan; no Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in reorganization (within the meaning of Section 4241
of ERISA); no Plan has an Unfunded Current Liability; no Plan subject to ERISA
or the Code, as applicable, has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for an
extension of any amortization period under Section 412, Section 430 or
Section 431 of the Code, as applicable; neither such Borrower nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4975 of the Code or expects to incur any liability under any of the
foregoing Sections with respect to any such Plan; no condition exists which
presents a risk to such Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate any Plan; no lien imposed
under the Code or ERISA on the assets of such Borrower or any ERISA Affiliate
exists or is likely to arise on account of any Plan; neither such Borrower nor
any ERISA Affiliate has failed to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan; no Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; no
determination has been made that any Plan is, or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); and neither such Borrower nor any ERISA
Affiliate has failed to make any required contribution to a Plan pursuant to
Section 431 or Section 432 of the Code. Such Borrower and its Subsidiaries do
not maintain or contribute to any “welfare plan” (within the meaning of
Section 3(1) of ERISA) which provides life insurance or health benefits to
retirees (other than as required by Section 601 of ERISA) the obligations with
respect to which could reasonably be expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as disclosed on Weyerhaeuser’s Report
on Form 10-K for the year ended December 31, 2012, Form 10-Q for the fiscal
quarter ended June 30, 2013, or any Form 8-K filed since June 30, 2013,
(a) neither Borrower nor any of its Subsidiaries has failed to comply with any
Federal, state, local and other statutes, ordinances, orders, judgments, rulings
and regulations relating to environmental pollution or to environmental
regulation or control, where any such failure to comply, alone or together with
any other such noncompliance, could reasonably be expected to result in a
Material Adverse Effect; (b) neither Borrower nor any of its Subsidiaries has
received notice of any failure so to comply which alone or together with any
other such failure could reasonably be expected to result in a Material Adverse
Effect; and (c) the Borrowers’ and their respective Subsidiaries’ plants have
not managed any hazardous wastes, hazardous substances, hazardous materials,
toxic substances or toxic pollutants, as those terms

 

48



--------------------------------------------------------------------------------

are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other Environmental Law, in violation of any regulations
promulgated pursuant thereto or in any other applicable law where such violation
could reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect.

Section 3.17 Maintenance of Insurance. Such Borrower and each of its Restricted
Subsidiaries maintains insurance (which may be self insurance) for all of its
insurable properties: (a) by financially sound and reputable insurers to the
extent of insurance obtained from third party insurers; (b) to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by such Borrower or such Restricted
Subsidiaries; and (c) as may be required by law.

Section 3.18 Ranking. The obligations of Weyerhaeuser to repay the Loans made to
it hereunder rank pari passu or senior in right of payment to all outstanding
senior unsecured notes and bonds of Weyerhaeuser.

Section 3.19 Anti-Corruption Laws and Sanctions. Such Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by such Borrower and each of its Restricted Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) with applicable Anti-Corruption Laws and Sanctions. None of (i) either
Borrower or its Restricted Subsidiaries or, (ii) to the knowledge of either
Borrower, any director, officer or employee of such Borrower or its Restricted
Subsidiaries, is a Sanctioned Person.

ARTICLE IV

CONDITIONS OF LENDING AND

ISSUANCE OF LETTERS OF CREDIT

The obligations of the Lenders (including the Swing Line Bank) to make Loans
hereunder and the obligation of each Fronting Bank to issue Letters of Credit
hereunder (or to amend, renew or extend an existing Letter of Credit) are
subject to the satisfaction of the following conditions:

Section 4.01 All Borrowings and Issuances. On the date of each Borrowing and on
the date of each issuance of a Letter of Credit (and each amendment, renewal or
extension thereof):

(a) Notice. The Administrative Agent and, as applicable, the Swing Line Bank or
any Fronting Bank, shall have received from the applicable Borrower a notice of
such Borrowing or a notice of such issuance, amendment, renewal or extension as
required by Section 2.02, 2.03, 2.19 or 2.20, as applicable.

 

49



--------------------------------------------------------------------------------

(b) Representations. The representations and warranties of the Borrowers set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.10(b), 3.11, 3.12 and 3.18
shall be true and correct in all material respects on and as of such date with
the same effect as though made on and as of such date at the time of and
immediately after such Borrowing or at the time of and immediately after the
issuance, amendment, renewal or extension of such Letter of Credit hereunder.

(c) Compliance, etc. At the time of and immediately after such Borrowing or at
the time of and immediately after the issuance, amendment, renewal or extension
of such Letter of Credit hereunder, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing and each issuance of a Letter of Credit hereunder (or an
amendment, renewal or extension thereof) shall be deemed to constitute a
representation and warranty by the Borrowers on the date of such Borrowing,
issuance, amendment, renewal or extension, as the case may be, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02 Closing Date. In addition to all the conditions set forth in
Section 4.01, on or before the Closing Date:

(a) Opinions. The Administrative Agent shall have received a favorable written
opinion of (i) Cravath, Swaine and Moore LLP, special counsel for the Borrowers,
dated the Closing Date and addressed to the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) James Clack, Esq.,
Senior Legal Counsel to Weyerhaeuser, as counsel for Weyerhaeuser, dated the
Closing Date and addressed to the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lenders and to
Simpson Thacher & Bartlett LLP, special counsel for the Administrative Agent.

(c) Articles, etc. The Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation, including all amendments thereto,
of each of the Borrowers, certified as of a recent date by the Secretary of
State of their respective States of incorporation, and certificates as to the
good standing of each of the Borrowers, as of a recent date, from each such
Secretary of State; (ii) a certificate from each of the Borrowers of their
respective Secretary or Assistant Secretary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Borrower as in effect on the Closing Date and at all times since a date
prior to the date of

 

50



--------------------------------------------------------------------------------

the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Borrower authorizing the execution, delivery and performance of such
Borrower of any and all documents and agreements to be entered into with respect
to the Loan Documents and the borrowings to be made thereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such
Borrower have not been amended since the date of the last amendment thereto
shown on the certificates of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document or agreement delivered in
connection with the Transactions on behalf of such Borrower; (iii) a
certification of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
(ii) above; and (iv) such other documents as the Lenders or Simpson Thacher &
Bartlett LLP, special counsel for the Administrative Agent, may reasonably
request.

(d) Officers’ Certificates. The Administrative Agent shall have received a
certificate from each Borrower, dated the Closing Date and signed by a Financial
Officer of such Borrower, confirming (i) compliance with the condition precedent
set forth in paragraph (c) of Section 4.01, and (ii) that the representations
and warranties of such Borrower set forth herein are true and correct in all
material respects on and as of the Closing Date (except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date), immediately prior to, and after giving effect
to, the initial Borrowing and/or the initial issuance of a Letter of Credit
hereunder.

(e) Fees. The Administrative Agent shall have received all Fees and other
amounts due and payable to the Administrative Agent, the Lead Arrangers or the
Lenders on or prior to the Closing Date.

(f) Loan Documents. The Administrative Agent shall have received a fully
executed counterpart of this Agreement, and an executed copy of each Loan
Document (other than this Agreement).

(g) Termination of Existing Revolving Credit Agreement. The Administrative Agent
shall have received evidence satisfactory to it that the commitments under the
Existing Revolving Credit Agreement shall have expired or been terminated and
all amounts then due and payable thereunder shall have been (or are being) paid.
Each Lender that is a lender under the Existing Revolving Credit Agreement
hereby agrees to waive the requirements set forth in Section 2.09(b) and 2.10(a)
of the Existing Revolving Credit Agreement that the Borrowers provide
irrevocable notice to the Administrative Agent prior to the effectiveness of a
termination of the “Total Commitment” or prepayment of any “Revolving Borrowing”
(as such terms are defined in the Existing Revolving Credit Agreement), provided
that such notices are provided on the Closing Date.

 

51



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees with each Lender, each Swing Line Bank, each
Fronting Bank and the Administrative Agent that, so long as this Agreement shall
remain in effect or the principal of or interest on any Loan, any Fees or any
other expenses or amounts then due and payable under any Loan Document shall be
unpaid, or any Letter of Credit shall remain outstanding (which has not been
collateralized (with cash or a back-to-back letter of credit issued by a
satisfactory financial institution) in a manner satisfactory to the applicable
Fronting Banks and the Administrative Agent), or any amounts drawn thereunder
shall remain unpaid, unless the Required Lenders (or, where indicated, the
Lenders) shall otherwise consent in writing, each Borrower will, and will cause
each of its Restricted Subsidiaries (except in the case of Sections 5.03 (which
applies to Weyerhaeuser), 5.04 and 5.05 (which apply to each Borrower), 5.06
(which applies to Weyerhaeuser, WRECO and their respective ERISA Affiliates),
5.09 (which applies to Weyerhaeuser, WRECO and all of their respective
Subsidiaries), 5.10, 5.11 and 5.12 (which apply to Weyerhaeuser) and 5.13 (which
applies to each Borrower) to:

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.01(c)
(with respect to Weyerhaeuser) and Section 6.02(d) (with respect to WRECO) and,
with respect to Restricted Subsidiaries, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, provided, however,
that any Restricted Subsidiary may liquidate or dissolve to the extent the
assets of such Subsidiary are transferred to Weyerhaeuser or any of its
Restricted Subsidiaries or are disposed of in a transaction permitted by this
Agreement.

(b) Except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary in the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated; (iii) comply with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and (iv) at all times maintain and preserve all
property necessary in the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all necessary and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

(c) Maintain compliance with each of its loans, contracts, leases and other
obligations (other than Indebtedness) except such as are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, and except for such noncompliance as could not reasonably be
expected to have, in any case or in the aggregate, a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

Section 5.02 Insurance. (a) Keep such of its insurable properties as are insured
with third-party insurers insured at all times by financially sound and
reputable insurers; and (b) maintain (i) insurance (which may include self
insurance), to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and (ii) such insurance as may be required by law.

Section 5.03 Obligations and Taxes. Pay its obligations (other than
Indebtedness) promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required (i) so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and such Borrower or such Subsidiary shall have set aside on its
books appropriate reserves with respect thereto or (ii) if the failure to do so
is not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. In the case of each Borrower,
furnish to the Administrative Agent (which shall promptly furnish to each
Lender):

(a) within 95 days after the end of each fiscal year, its consolidated balance
sheets and related statements of earnings and statements of cash flows, together
with the notes thereto, showing the financial position of such Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
their operations and the operations of such subsidiaries during such year, all
audited by KPMG LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial position and results of
operations of each such Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except as
therein noted;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
earnings and, with respect to Weyerhaeuser, statements of cash flows, showing
the financial position of Weyerhaeuser and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such consolidated Subsidiaries during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified (in the form of Exhibits
D-1 and D-2, with respect to Weyerhaeuser and WRECO, respectively) by

 

53



--------------------------------------------------------------------------------

one of its Financial Officers as fairly presenting the financial position and
results of operations of each such Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, except as
therein noted, subject to appropriate year-end audit adjustments and absence of
footnotes;

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate (in the form of Exhibits D-3 and D-4, with respect to
Weyerhaeuser and WRECO, respectively) of the accounting firm or Financial
Officer of such Borrower opining on or certifying such statements (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii) in
the case of Weyerhaeuser setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.01(d) and 6.01(e) and (iii) including a
reconciliation setting forth adjustments made to such financial statements in
order to make the calculations set forth in clause (ii) above;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it or any of
its Subsidiaries with the SEC, or with any national securities exchange, or, in
the case of Weyerhaeuser, distributed to its shareholders, as the case may be;

(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Borrower or any of
its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender may
reasonably request (it being understood that neither Borrower shall be required
to provide any information or documents which are subject to confidentiality
provisions the nature of which prohibit such disclosure);

(f) promptly, and in any event within 2 Business Days, upon becoming aware
thereof, notice of any proposed or actual down-grade, suspension or withdrawal
of the rating provided by S&P or Moody’s to Weyerhaeuser in respect of its
Senior Unsecured Long-Term Debt; and

(g) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Weyerhaeuser or any ERISA Affiliate may
request with respect to any Plan; provided, that if Weyerhaeuser or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Plan, then, upon reasonable request of the
Administrative Agent, Weyerhaeuser and/or an ERISA Affiliate shall promptly make
a request for such documents or notices from such administrator or sponsor and
Weyerhaeuser shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.

 

54



--------------------------------------------------------------------------------

Information required to be delivered pursuant to paragraphs (a), (b), (d) and
(e) shall be deemed to have been delivered on the date on which Weyerhaeuser
provides notice to the Administrative Agent that such information has been
posted on Weyerhaeuser’s website on the internet at the website address listed
on the signature pages thereof, at www.sec.gov or at another website identified
in such notice and accessible by the Lenders without charge; provided that
Weyerhaeuser shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a), (b), (d) and (e) of this Section 5.04 to the
Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender who
requests Weyerhaeuser to deliver such paper copies until written notice to cease
delivering paper copies is given by such Administrative Agent, Swing Line Bank,
Fronting Bank or Lender to Weyerhaeuser.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which shall promptly furnish to each Lender) prompt written notice of the
following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against
Weyerhaeuser, WRECO or any of their respective Affiliates which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) any development that has resulted in a Material Adverse Effect; and

(d) the issuance by any Governmental Authority of any injunction, order,
decision or other restraint prohibiting, or having the effect of prohibiting,
the making of the Loans or the initiation of any litigation or similar
proceeding seeking any such injunction, order or other restraint;

provided that in each case (other than Subsection 5.05 (a)) no Borrower shall be
required to provide separate notice of any event disclosed in any report
promptly filed with the SEC.

Section 5.06 ERISA. As soon as possible and, in any event, within 10 Business
Days after Weyerhaeuser knows of the occurrence of any of the following events
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, Weyerhaeuser will deliver to the Administrative Agent a
certificate of the Financial Officer of Weyerhaeuser setting forth details as to
such occurrence and such action, if any, which Weyerhaeuser or an ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by Weyerhaeuser or such ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto: (a) that a Reportable Event has occurred, (b) that a Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not

 

55



--------------------------------------------------------------------------------

waived, or an application has been made to the Secretary of the Treasury for a
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412, 430 or
431 of the Code, as applicable with respect to a Plan, (c) that a Plan has been
or is in the process of being terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA, (d) that a Plan has an Unfunded Current
Liability, (e) that proceedings have been instituted to terminate a Plan,
(f) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan, or (g) that Weyerhaeuser or any
ERISA Affiliate will or is reasonably likely to incur any liability (including
any contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or with respect to a Plan under Section 4975 of the Code or Section 409,
502(i) or 502(l) of ERISA. Weyerhaeuser will, upon written request, deliver to
the Administrative Agent a complete copy of the annual report (Form 5500) of
each Plan required to be filed with the Internal Revenue Service. In addition to
any certificates or notices delivered to the Administrative Agent pursuant to
the first sentence hereof, copies of annual reports and any other notices
received by Weyerhaeuser or any ERISA Affiliate required to be delivered to the
Administrative Agent hereunder shall be delivered to the Administrative Agent no
later than 10 Business Days after the later of the date such report or notice
has been filed with the Internal Revenue Service or the PBGC, given to Plan
participants, received by Weyerhaeuser or such ERISA Affiliate or requested in
writing by the Administrative Agent.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
appropriate, accurate and complete financial records and permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of each such Borrower or
any of its Restricted Subsidiaries at reasonable times and, with reasonable
prior notice given to Weyerhaeuser, as often as requested and, unless a Default
has occurred and is continuing, at the expense of the Administrative Agent or
such Lender, and to make extracts from and copies of such financial records, and
permit any representatives designated by any Lender, any Swing Line Bank, any
Fronting Bank or the Administrative Agent to discuss the affairs, finances and
condition of Weyerhaeuser, WRECO or any such Restricted Subsidiary with the
officers thereof and independent accountants (so long as a representative of
Weyerhaeuser is present, or Weyerhaeuser has consented to the absence of such a
representative) therefor (in each case subject to obligations under applicable
confidentiality provisions).

Section 5.08 Use of Proceeds. Use the credit extended pursuant to this Agreement
only for the purposes set forth in the recitals to this Agreement.

Section 5.09 Environmental Matters. (a) (i) Comply in all material respects with
all Environmental Laws applicable to the ownership or use of any real property
owned or leased by such Borrower or any of its Subsidiaries, except where such
noncompliance is not, in any case or in the aggregate, reasonably likely to have
a Material Adverse Effect, (ii) include in all material contracts with

 

56



--------------------------------------------------------------------------------

tenants and other persons occupying such real property provisions to ensure such
tenants’ compliance in all material respects with all such Environmental Laws,
and diligently enforce and prosecute its rights with respect to such provisions,
(iii) pay or cause to be paid in the case of sole liability, or, in the case of
joint liability, to seek contribution or compensation in respect of, all costs
and expenses incurred in connection with such compliance, except in respect to
costs and expenses that are being contested in good faith and for which such
Borrower or such Subsidiary, as the case may be, shall have set aside on its
books appropriate reserves, and except where failures to make such payments are
not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect, and (iv) use its best efforts to keep or cause to be kept all
such real property free and clear of any liens imposed pursuant to any
Environmental Laws, except in respect to liens that are being contested in good
faith, and except in respect to liens the existence of which is not, in any case
or in the aggregate, reasonably likely to have a Material Adverse Effect.

(b) Neither such Borrower, nor any of its Subsidiaries will generate, use,
treat, store, Release, or permit the generation, use, treatment, storage or
Release of Hazardous Materials on any real property owned or leased by such
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such real property, except for quantities
generated, used, treated, stored, or Released on, or transported to or from,
such real property in the ordinary course of business in material compliance
with all applicable Environmental Laws and, except for such generation, use,
treatment or storage on, or transportation to or from, any such real property of
Hazardous Materials as is not, in any case or in the aggregate, reasonably
likely to have a Material Adverse Effect.

(c) If the Administrative Agent receives any notice from such Borrower pursuant
to subsection (d) of this Section 5.09 or if the Administrative Agent otherwise
acquires knowledge of any Environmental Claim which in the sole determination of
the Required Lenders would have a Material Adverse Effect with respect to such
Borrower then upon the written request of the Required Lenders, such Borrower
will provide, at its sole cost and expense, an environmental site assessment
report concerning any real property owned or leased by such Borrower or an
affected Subsidiary that is the subject of such Environmental Claim prepared by
an environmental consulting firm approved by the Required Lenders, indicating
the presence or absence of Hazardous Materials and the potential costs of any
removal or remedial action in connection with any Hazardous Materials on any
such real property owned or leased by such Borrower or any of its Subsidiaries.

(d) Such Borrower will immediately advise the Administrative Agent in writing of
any of the following:

(i) Any pending or threatened Environmental Claim against such Borrower or any
of its Subsidiaries or any real property owned or leased by such Borrower or any
of its Subsidiaries which if determined adversely to such Borrower or any of its
Subsidiaries would be reasonably likely to have a Material Adverse Effect;

(ii) Any condition or occurrence on any real property owned or leased by such
Borrower or any of its Subsidiaries that (A) results in noncompliance by such
Borrower or any of its Subsidiaries with any applicable Environmental Law which
noncompliance

 

57



--------------------------------------------------------------------------------

is reasonably likely to have a Material Adverse Effect, or (B) could reasonably
be anticipated to form the basis of an Environmental Claim against such Borrower
or any of its Subsidiaries or any real property owned or leased by such Borrower
or any of its Subsidiaries and which if determined adversely to such Borrower or
any of its Subsidiaries would be reasonably likely to have a Material Adverse
Effect;

(iii) Any condition or occurrence on any real property owned or leased by such
Borrower or any of its Subsidiaries or, to the actual knowledge of such Borrower
or any of its Subsidiaries, any property adjoining or in the vicinity thereof
that could reasonably be anticipated to cause such real property to be subject
to any restrictions on the ownership, occupancy, use, or transferability thereof
under any Environmental Law which restrictions, in any case or in the aggregate,
are reasonably likely to have a Material Adverse Effect; and

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Materials on any real property owned or leased
by such Borrower or any of its Subsidiaries the taking of which, in any case or
in the aggregate, is reasonably likely to have a Material Adverse Effect.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, or removal or remedial action and the
action which such Borrower or any of its Subsidiaries proposes to take in
response thereto.

Section 5.10 OCBM Agreement. With respect to Weyerhaeuser, perform, observe and
comply with each of its covenants and agreements in the OCBM Agreement, and do
or cause to be done all things necessary to keep the OCBM Agreement in full
force and effect.

Section 5.11 Ownership Requirement. With respect to Weyerhaeuser, at any time,
maintain the ownership (directly or indirectly) of or long-term leases on, no
less than four million (4,000,000) acres of Timberlands.

Section 5.12 Claim Agreement. With respect to Weyerhaeuser, perform, observe and
comply with each of its covenants and agreements in the Claim Agreement, and do
or cause to be done all things necessary to keep the Claim Agreement in full
force and effect.

Section 5.13 Further Assurances. Promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of such Borrower, all such
further acts, documents and assurances as the Required Lenders may from time to
time reasonably request in order for such Borrower to carry out its obligations
hereunder and under the other Loan Documents.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Section 6.01 Covenants of Weyerhaeuser. Weyerhaeuser covenants and agrees with
each Lender, each Swing Line Bank, each Fronting Bank and the Administrative
Agent that, so long as this Agreement shall remain in effect or the principal of
or interest on any Loan, any Fees or any other expenses or amounts then due and
payable under any Loan Document shall be unpaid or any Letter of Credit shall
remain outstanding (which has not been collateralized (with cash or a
back-to-back letter of credit issued by a satisfactory financial institution) in
a manner satisfactory to the applicable Fronting Banks and the Administrative
Agent) or any amounts drawn thereunder shall remain unpaid, unless the Required
Lenders shall otherwise consent in writing, it will not, either directly or
indirectly:

(a) Secured Indebtedness. (i) Issue, assume or guarantee, or permit any of its
Restricted Subsidiaries to issue, assume or guarantee, any indebtedness for
money borrowed (hereinafter in this Section 6.01(a) referred to as “debt”), if
such debt is secured by a deed of trust, mortgage, pledge, security interest or
other lien or encumbrance (any deed of trust, mortgage, pledge, security
interest or other lien or encumbrance being hereinafter in this Section 6.01(a)
referred to as a “mortgage” or collectively “mortgages”) upon or with respect to
any timber or timberlands of Weyerhaeuser or such Restricted Subsidiary located
in the States of Washington, Oregon, Arkansas, Oklahoma, Mississippi or North
Carolina, or upon or with respect to any principal manufacturing plant of
Weyerhaeuser or such Restricted Subsidiary located anywhere in the United States
of America, in either case now owned or hereafter acquired, without in any such
case effectively providing, concurrently with the issuance, assumption or
guarantee of any such debt, that the Loans and Letters of Credit (together with,
if Weyerhaeuser shall so determine, any other indebtedness of or guarantee by
Weyerhaeuser or such Restricted Subsidiary ranking equally with the Loans or
Letters of Credit and then existing or thereafter created) shall be secured
equally and ratably with (or prior to) such debt; provided, however, that the
foregoing restrictions shall not be applicable to:

(1) mortgages upon or with respect to any property of any of its Restricted
Subsidiaries securing debt of such Restricted Subsidiary to Weyerhaeuser or
another Restricted Subsidiary of Weyerhaeuser;

(2) mortgages upon or with respect to any property acquired, constructed or
improved by Weyerhaeuser or any of its Restricted Subsidiaries after the date of
this Agreement which are created, incurred or assumed contemporaneously with, or
within 90 days after, such acquisition, construction or improvement, to secure
or provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof; provided, however,
that in the case of any such construction or improvement the mortgage shall not
apply to any property theretofore owned by Weyerhaeuser or any of its Restricted
Subsidiaries other than any theretofore unimproved real property on which the
property so constructed, or the improvement, is located;

 

59



--------------------------------------------------------------------------------

(3) any extension, renewal or replacement of any mortgage referred to in clause
(2) above or clause (4) below; provided, however, that the principal amount of
indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or part
of the same property which secured the mortgage so extended, renewed or
replaced; and

(4) any mortgage existing on any timber or timberlands of any Person or upon or
with respect to any principal manufacturing plant of any Person at the time of
acquisition by Weyerhaeuser or any of its Restricted Subsidiaries of such
Person.

(ii) Notwithstanding the provisions of paragraph (a)(i) of this Section 6.01,
Weyerhaeuser or any of its Restricted Subsidiaries may issue, assume or
guarantee secured debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other such debt of
Weyerhaeuser and its Restricted Subsidiaries and the Attributable Debt in
respect of Sale and Lease-Back Transactions (as defined in Section 6.01(b))
existing at such time (other than Sale and Lease-Back Transactions permitted
because Weyerhaeuser would be entitled to incur debt secured by a mortgage on
the property to be leased without equally and ratably securing the Loans
pursuant to paragraph (a)(i) of this Section 6.01, and other than Sale and
Lease-Back Transactions the proceeds of which have been applied in accordance
with clause (ii) of Section 6.01(b)), does not at the time exceed five percent
(5%) of Shareholders’ Interest in Weyerhaeuser and its Restricted Subsidiaries
(as hereinafter defined). The term “Attributable Debt” as used in this paragraph
shall mean, as of any particular time, the present value of the obligation of
the lessee for rental payments during the remaining term of any lease (including
any period for which such lease has been extended or may, at the option of the
lessor, be extended).

(iii) For purposes of this Section 6.01(a), (A) the term “principal
manufacturing plant” shall not include any manufacturing plant which, in the
reasonable opinion of the Board of Directors of Weyerhaeuser, is not a principal
manufacturing plant of Weyerhaeuser and its Restricted Subsidiaries; (B) the
following types of transactions shall not be deemed to create debt secured by a
mortgage: (1) the sale, mortgage or other transfer of timber in connection with
an arrangement under which Weyerhaeuser or any of its Restricted Subsidiaries is
obligated to cut such timber or a portion thereof in order to provide the
transferee with a specified amount of money however determined; (2) the mortgage
of any property of Weyerhaeuser or any of its Restricted Subsidiaries in favor
of the United States, or any State, or any department, agency or instrumentality
of either, to secure partial, progress, advance or other payments to
Weyerhaeuser or any of its Restricted Subsidiaries pursuant to the provisions of
any contract or statute and (3) liens existing on property at the time of
acquisition of such property; and (C) the term “Shareholders’ Interest in
Weyerhaeuser and its Restricted Subsidiaries” shall mean the

 

60



--------------------------------------------------------------------------------

aggregate of capital and surplus, including surplus resulting from the March 1,
1913 revaluation of timber and timberlands, of Weyerhaeuser and its Restricted
Subsidiaries, after deducting the cost of shares of Weyerhaeuser held in
treasury.

(b) Sale and Lease-Back. Enter into any arrangement, or permit any Restricted
Subsidiary to enter into any arrangement, with any Person providing for the
leasing by Weyerhaeuser or any of its Restricted Subsidiaries of any real
property in the United States (except for temporary leases for a term of not
more than three years), which property has been or is to be sold or transferred
by Weyerhaeuser or such Restricted Subsidiary to such Person (herein referred to
as a “Sale and Lease-Back Transaction”), unless (i) Weyerhaeuser or such
Restricted Subsidiary would be entitled to incur debt secured by a mortgage on
the property to be leased without equally or ratably securing the Loans pursuant
to Section 6.01(a), or (ii) Weyerhaeuser applies an amount equal to the fair
value (as determined by the Board of Directors of Weyerhaeuser) of the property
so leased to the retirement (other than any mandatory retirement), within 90
days of the effective date of any such Sale and Lease-Back Transaction, of
indebtedness for borrowed money incurred or assumed by Weyerhaeuser which by its
terms matures at, or is extendible or renewable at the option of the obligor to,
a date more than 12 months after the date of the creation of such debt.

(c) Merger, Consolidation, etc. Be a party to a merger or consolidation or sell,
transfer or otherwise dispose of all or substantially all of its properties or
assets in a single transaction or in a series of related transactions unless
(i) such merger, consolidation, sale, transfer or disposition is made with
respect to another corporation incorporated and doing business primarily within
the United States of America which shall expressly assume, in form and substance
reasonably satisfactory to the Required Lenders, the obligations of Weyerhaeuser
under the Loan Documents and Weyerhaeuser’s Loans and Letters of Credit, and
(ii) immediately after giving effect to such merger, consolidation, sale,
transfer or disposition, no Default or Event of Default hereunder shall have
occurred and be continuing.

(d) Debt Ratio. Permit Total Funded Indebtedness to exceed 65% of the sum of
Weyerhaeuser’s Total Adjusted Shareholders’ Interest and Total Funded
Indebtedness.

(e) Net Worth. At any time permit Weyerhaeuser’s Total Adjusted Shareholders’
Interest to be less than $3,000,000,000.

(f) Change in Business. Engage in, or permit any Restricted Subsidiary to engage
in, any material business activities or operations substantially different from,
or unrelated to, the business activities and operations conducted by
Weyerhaeuser and its Restricted Subsidiaries as of the date hereof, except for
reasonable extensions, developments and modifications thereof.

Section 6.02 Covenants with respect to WRECO. WRECO covenants and agrees with
each Lender, each Fronting Bank and the Administrative Agent that, so long as
this Agreement shall remain in effect or the principal of or

 

61



--------------------------------------------------------------------------------

interest on any Loan, any Fees or any other expenses or amounts then due and
payable under any Loan Document shall be unpaid, or any Letter of Credit shall
remain outstanding (which has not been collateralized (with cash or a
back-to-back letter of credit issued by a satisfactory financial institution) in
a manner satisfactory to the applicable Fronting Banks and the Administrative
Agent) or any amounts drawn thereunder shall remain unpaid, unless the Required
Lenders shall otherwise consent in writing, it will not, either directly or
indirectly:

(a) Capital Base. Have a Capital Base less than $100,000,000.

(b) Limitation on Indebtedness. Create, issue, guarantee, assume or otherwise
become liable, directly or indirectly, or permit any of its Restricted
Subsidiaries to create, issue, guarantee, assume or otherwise become liable,
directly or indirectly, in respect of any (i) Senior Debt of WRECO or
Indebtedness of any of its Restricted Subsidiaries if, immediately after giving
effect to the incurrence thereof and to the application of the proceeds thereof,
the aggregate principal amount of all consolidated Senior Debt of WRECO and its
Restricted Subsidiaries then outstanding would exceed 80% of the sum of (x) the
Capital Base plus (y) the aggregate principal amount of Senior Debt of WRECO and
its Restricted Subsidiaries then outstanding; or (ii) Subordinated Debt of WRECO
if, immediately after giving effect to the incurrence thereof and to the
application of the proceeds thereof, the aggregate principal amount of
Subordinated Debt of WRECO then outstanding would exceed 100% of Adjusted Net
Worth. For purposes of this Section and Section 6.02(c), Indebtedness of a
Person which becomes a Restricted Subsidiary on any date shall be deemed to have
been issued or incurred as of such date.

(c) Limitation on Mortgages and Liens. Create, incur or permit to exist any
mortgage, pledge, encumbrance, lien, security interest or charge of any kind
(including liens or charges upon properties acquired or to be acquired under
conditional sales agreements or other title retention devices) on its property
or assets, whether now owned or hereafter acquired, or upon any income or
profits thereof, or permit any of its Restricted Subsidiaries to do any of the
foregoing, except:

(i) liens, charges, encumbrances and priority claims incidental to the conduct
of the business or the ownership of properties and assets (including
warehousemen’s, attorneys’ and statutory landlords’ liens) and liens, pledges or
deposits in connection with workmen’s compensation, unemployment insurance, old
age benefit or social security obligations, taxes, assessments, statutory
obligations or other similar charges, liens of contractors, mechanics and
materialmen, good faith deposits in connection with tenders, contracts or leases
to which WRECO or any of its Restricted Subsidiaries is a party or other
deposits required to be made in the ordinary course of business and not in
connection with the borrowing of money, easements, rights of way, restrictions
and other similar encumbrances that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or substantially interfere with the ordinary conduct of
WRECO’s business; provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings;

 

62



--------------------------------------------------------------------------------

(ii) provided that no Default or Event of Default has occurred and is continuing
at the time such pledge or lien is made or incurred, the pledge of assets for
the purpose of securing any appeal or stay or discharge in the course of any
legal proceeding and liens on or resulting from judgments or awards in respect
of which WRECO or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceeding for review;

(iii) mortgages, liens or security interests existing as of the date of this
Agreement securing obligations of WRECO or any of its Restricted Subsidiaries
outstanding on such date and all renewals, extensions or refundings thereof
(without increase in the principal amount remaining unpaid at the time of any
such renewal, extension or refunding);

(iv) mortgages, liens or security interests securing Indebtedness of a
Restricted Subsidiary of WRECO to another Restricted Subsidiary of WRECO or to
WRECO;

(v) mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those permitted under subparagraphs (iii), (iv), (vi) and
(vii) hereof, given to secure the payment of the purchase price incurred in
connection with the acquisition of property useful and intended to be used in
carrying on the business of WRECO or any of its Restricted Subsidiaries, and
liens existing on such property at the time of acquisition thereof or at the
time of acquisition by WRECO or a Restricted Subsidiary of any Person then
owning such property whether or not such existing liens were given to secure the
payment of the purchase price of the property to which they attach; provided
that the lien or charge shall attach solely to the property acquired or
purchased and any improvements then or thereafter placed thereon;

(vi) mortgages, security interests and other encumbrances or liens on Real
Estate Assets, incurred or created in the ordinary course of the business of
WRECO and its Restricted Subsidiaries; provided that the aggregate principal
amount of all Indebtedness so secured and outstanding shall not exceed 10% of
the Capital Base at the time any such Indebtedness is incurred or any such
mortgage, security interest or other encumbrance or lien is granted;

(vii) mortgages, security interests and other encumbrances or liens upon or with
respect to any property of WRECO or any of its Restricted Subsidiaries securing
debt of WRECO or such Restricted Subsidiary, as applicable, to Weyerhaeuser or
any of its Restricted Subsidiaries; and

(viii) mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those specifically permitted by foregoing subparagraphs (i) through
(vii) hereof, given to secure the payment of Senior Debt of WRECO or any of its
Restricted Subsidiaries, and any renewal, extension or refunding of any such
Senior Debt;

 

63



--------------------------------------------------------------------------------

provided that the aggregate principal amount of all Senior Debt (excluding any
Senior Debt incurred pursuant to foregoing paragraph (vii) hereof) of WRECO and
its Restricted Subsidiaries so secured and outstanding shall not exceed 5% of
the Capital Base at the time any such Senior Debt is incurred or any such
mortgage, conditional sale contract, security interest or other such agreement
is given.

In the event that any property is subjected to a lien or other encumbrance in
violation of this Section 6.02(c), WRECO will make or cause to be made effective
provision whereby the Loans shall be secured equally and ratably with all other
obligations secured thereby (provided, however, that such violation shall
constitute a default under this Agreement whether or not such provision is made)
and, if such provision is not made, an equitable lien, so equally and ratably
securing the Loans, shall (to the extent permitted by law) exist on such
property.

(d) Limitation on Mergers and Consolidations. Be a party to any merger or
consolidation unless (i) WRECO or a Weyerhaeuser Subsidiary (as defined below)
having substantially all of its assets and doing business primarily in the
United States of America shall be the surviving or resulting corporation of any
such merger or consolidation and immediately after giving effect to any such
merger or consolidation such successor corporation, whether or not WRECO, shall
be entitled to incur at least $1 of additional Senior Debt under
Section 6.02(b); (ii) if the surviving or resulting corporation is not WRECO,
the surviving or resulting corporation shall be a Weyerhaeuser Subsidiary
incorporated within the United States of America and shall expressly assume the
obligations of WRECO under this Agreement and the other Loan Documents to which
it is a party by supplemental agreement reasonably satisfactory to the
Administrative Agent; (iii) immediately after giving effect to any such merger
or consolidation, no Default or Event of Default shall have occurred and be
continuing; and (iv) WRECO shall have delivered to the Administrative Agent a
certificate signed by two of WRECO’s officers stating that such merger or
consolidation and, if a supplemental agreement is required in connection
therewith as aforesaid, such supplemental agreement comply with the provisions
described in this paragraph. Upon the consummation of any merger or
consolidation in which the surviving or resulting corporation is not WRECO in
accordance with the foregoing provisions, the surviving or resulting corporation
shall succeed to and be substituted for, and may exercise every right and power
of and shall be subject to all of the obligations of, WRECO under this Agreement
and the other Loan Documents to which it is a party, with the same effect as if
it had been named as WRECO therein. As used in this paragraph, the term
“Weyerhaeuser Subsidiary” means a corporation at least 79% of whose issued and
outstanding shares of capital stock at the time outstanding and having ordinary
voting power for the election of a majority of the directors of such corporation
shall be owned and controlled by Weyerhaeuser or a wholly owned Subsidiary of
Weyerhaeuser.

(e) Limitation on Sale of Assets. Sell, transfer or otherwise dispose of all or
substantially all of its properties and assets in a single transaction or in a
series of related transactions unless (i) the consideration received therefor
shall consist of cash, securities or other properties having an aggregate fair
value (as determined in good faith by the

 

64



--------------------------------------------------------------------------------

Board of Directors of WRECO) equal to not less than the aggregate fair value (as
determined in good faith by the Board of Directors of WRECO) of the properties
and assets so sold, transferred or otherwise disposed of; (ii) immediately after
giving effect thereto WRECO shall be entitled to incur at least $1 of additional
Senior Debt under Section 6.02(b); (iii) immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
and (iv) WRECO shall have delivered to the Administrative Agent a certificate
signed by two of WRECO’s officers stating that such transaction complies with
the provisions described in this paragraph.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. In case of the happening of any of the events
under Sections 7.01(a) through 7.01(m) below (an “Event of Default”):

(a) default shall be made in the payment by a Borrower of any principal of any
Loan or any reimbursement of any L/C Disbursement, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment by a Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in
Section 7.01(a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;

(c) any representation or warranty made or deemed made by a Borrower in or in
connection with any Loan Document or the Borrowings or Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by a Borrower or
any of its Subsidiaries (or its respective Restricted Subsidiaries, if such
covenant, condition or agreement applies only to Restricted Subsidiaries) of any
covenant, condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or
in Article VI;

(e) default shall be made in the due observance or performance by a Borrower or
any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender
to such Borrower;

 

65



--------------------------------------------------------------------------------

(f) a Borrower or any of its Restricted Subsidiaries shall (i) fail to pay, when
and as the same shall become due and payable (and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument related to such Indebtedness) any principal or interest, regardless
of amount, due in respect of Indebtedness in an aggregate principal amount in
excess of $100,000,000, or (ii) fail to observe or perform any other terms,
covenants, conditions or agreements contained in any agreements or instruments
evidencing or governing Indebtedness in an aggregate principal amount in excess
of $100,000,000 (and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument related to such
Indebtedness), if the effect of any failure or failures referred to in this
Section 7.01(f)(ii) is to cause or permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice) to cause, such Indebtedness to become due prior to its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any of its Restricted Subsidiaries, or of a substantial
part of the property or assets of such Borrower or any of its Restricted
Subsidiaries, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
any of its Restricted Subsidiaries or for a substantial part of the property or
assets of such Borrower or any of its Restricted Subsidiaries or (iii) the
winding-up or liquidation of such Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) a Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 7.01(g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or any of its Restricted Subsidiaries or for a substantial part of
the property or assets of such Borrower or any of its Restricted Subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against a Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of such Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

 

66



--------------------------------------------------------------------------------

(j) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or a waiver of such standard or extension of any amortization period
is sought or granted under Section 412, Section 430 or Section 431 of the Code,
as applicable, any Plan is, shall have been or is likely to be terminated or the
subject of termination proceedings under ERISA, any Plan shall have an Unfunded
Current Liability, or Weyerhaeuser has incurred or is likely to incur a
liability to or on account of a Plan under Sections 409, 502(i), 502(l), or 515
of ERISA or Section 4975 of the Code, or Weyerhaeuser or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Sections 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result
from any such event or events referred to in this Section 7.01(j) the imposition
of a lien upon the assets of Weyerhaeuser or any ERISA Affiliate, the granting
of a security interest, a liability or a material risk of incurring a liability
to the PBGC or the Internal Revenue Service or a Plan or a trustee appointed
under ERISA or a liability or a material risk of incurring a liability under
Sections 409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the
Code; in each case, which, in the good faith determination of the Required
Lenders, will have a Material Adverse Effect;

(k) there shall have occurred a Change in Control of a Borrower;

(l) the OCBM Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser shall contest the validity or enforceability thereof or
otherwise fail to comply with its obligations thereunder; or

(m) the Claim Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser or WNR shall contest the validity or enforceability
thereof or otherwise fail to comply with its obligations thereunder;

then, and in every such event (other than an event with respect to a Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrowers, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments of the Lenders and terminate forthwith the obligation of any
Fronting Bank to issue Letters of Credit (and require any outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.19(i)) and/or
(ii) declare the Loans then outstanding to the Borrowers to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to a Borrower described in Sections 7.01(g) or 7.01(h) above, the
Commitments of the Lenders and the obligation of any Fronting Bank to issue
Letters of Credit shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

67



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 The Administrative Agent. In order to expedite the transactions
contemplated by this Agreement, JPMorgan Chase Bank is hereby appointed to act
as Administrative Agent on behalf of the Lenders, the Swing Line Bank, and the
Fronting Banks. Each of the Lenders, the Swing Line Bank and the Fronting Banks,
and each assignee thereof, hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender, the Swing Line Bank and
such Fronting Bank and to exercise such powers as are specifically delegated to
the Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto.

The Administrative Agent is hereby expressly authorized by the Lenders, the
Swing Line Bank and the Fronting Banks, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders, the Swing Line Bank and the
Fronting Banks all payments of principal of and interest on the Loans, all
reimbursements made with respect to L/C Disbursements and all other amounts due
to the Lenders, the Swing Line Bank and the Fronting Banks hereunder, and
promptly to distribute to each Lender, each Swing Line Bank and each Fronting
Bank its proper share of each payment so received; (b) to give prompt notice on
behalf of the Lenders, the Swing Line Bank and the Fronting Banks to the
Borrowers of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute promptly to each Lender, each Swing Line Bank
and each Fronting Bank copies of all notices, financial statements and other
materials delivered by the Borrowers pursuant to this Agreement as received by
the Administrative Agent.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such to any Lender, any Swing Line Bank or any
Fronting Bank for any action taken or omitted by any of them except for its or
his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrowers of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Administrative Agent shall not be responsible to the Lenders, the Swing Line
Bank and the Fronting Banks for (i) the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or any other Loan Documents or
other instruments or agreements or (ii) the satisfaction of any condition set
forth in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender, any Swing Line
Bank or any Fronting Bank. The Administrative Agent

 

68



--------------------------------------------------------------------------------

shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders, the
Lenders, the Swing Line Bank or any Fronting Bank, as the case may be, and,
except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all of the Lenders, the
Swing Line Bank and all of the Fronting Banks. The Administrative Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed to
be made by the proper Person, and shall not incur any liability for relying
thereon.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrowers on account of the
failure of or delay in performance or breach by any Lender, any Swing Line Bank
or any Fronting Bank of any of its obligations hereunder or to any Lender, any
Swing Line Bank or any Fronting Bank on account of the failure of or delay in
performance or breach by any other Lender, any Swing Line Bank, any Fronting
Bank or the Borrowers of any of their respective obligations hereunder or under
any other Loan Document or in connection herewith or therewith. The foregoing
shall not limit the obligations of JPMorgan Chase Bank (or its successors and
assigns) in its capacity as Lender hereunder. The Administrative Agent may
execute any and all duties hereunder by or through agents or employees and shall
be entitled to rely upon the advice of legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it with respect
to all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel. The
exculpatory provisions of this Article VIII shall apply to any such agent or
employee, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Lenders, the Swing Line Bank and the Fronting Banks hereby acknowledge that
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement unless it shall be requested in writing to do so by the
Required Lenders, the Lenders, the Swing Line Bank or any Fronting Bank, as the
case may be, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent may resign on the 30th day after notifying the Lenders,
the Swing Line Bank, the Fronting Banks and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
approved by Weyerhaeuser, which approval shall not be unreasonably withheld (and
shall not be required if an Event of Default has occurred and is continuing). If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,

 

69



--------------------------------------------------------------------------------

on behalf of the Lenders, the Swing Line Bank and the Fronting Banks, appoint a
successor Administrative Agent which shall be a bank (which, if such bank is not
a Lender, shall be subject to approval by Weyerhaeuser, which approval shall not
be unreasonably withheld, and shall not be required if an Event of Default has
occurred and is continuing) with an office in New York, New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrowers or any of their respective Subsidiaries or other Affiliate
thereof as if it were not the Administrative Agent.

Each of the Lenders, the Swing Line Bank and each of the Fronting Banks agrees
(i) to reimburse the Administrative Agent, on demand, in the amount of its pro
rata share (based on its Commitment hereunder) of any reasonable out-of-pocket
expenses incurred for the benefit of the Lenders, the Swing Line Bank and the
Fronting Banks by the Administrative Agent, including the fees and expenses of a
single counsel and compensation of agents and employees paid for services
rendered on behalf of the Lenders, the Swing Line Bank and the Fronting Banks,
which shall not have been reimbursed by the Borrowers and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against it in its capacity as the Administrative Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by it or any of them under
this Agreement or any other Loan Document, to the extent the same shall not have
been reimbursed by the Borrowers; provided that no Lender, nor any Swing Line
Bank nor any Fronting Bank shall be liable to the Administrative Agent for any
portion of such losses, claims, damages, liabilities and related expenses
resulting from the gross negligence or willful misconduct of the Administrative
Agent or any of its directors, officers, employees, or agents.

Each of the Lenders, the Swing Line Bank and each of the Fronting Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender, any Swing Line Bank or any Fronting Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Lenders, the Swing Line Bank and each Fronting Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, any Swing Line Bank or any Fronting Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

 

70



--------------------------------------------------------------------------------

Section 8.02 Other Agents. Each of the Lenders, the Swing Line Bank, each of the
Fronting Banks and each of the Borrowers acknowledges (A) that each of the Lead
Arrangers in their capacity as Lead Arranger, Joint Book Runner, Syndication
Agent and Documentation Agents do not have any responsibility, duties or
liability hereunder, and (B) that the titles “Lead Arranger,” “Joint Book
Runner,” “Syndication Agent” and “Documentation Agent” are purely honorary in
nature.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy to the address specified below, or such other address
as such party shall hereafter have specified by written notice to the
Administrative Agent and the Borrowers:

(a) if to a Borrower by hand or courier service, to such Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to
(253) 924-3543, in each case to the Attention of Vice President and Treasurer
with a copy to Secretary;

(b) if to the Administrative Agent or a Lender, to it at its address (or
telecopy number) set forth in Schedule 9.01 or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

 

71



--------------------------------------------------------------------------------

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders, the Swing Line Bank and the Fronting Banks and shall
survive the making of the Loans and the issuance of the Letters of Credit,
regardless of any investigation made by the Lenders, the Swing Line Bank or the
Fronting Banks or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any Fee or
any L/C Disbursement or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid and so long as the Commitments and
all Letters of Credit hereunder have not been terminated.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, each Swing Line Bank and the
Initial Fronting Bank and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, each Lender, each Swing Line
Bank, each Fronting Bank and their respective successors and assigns, except
that, other than as provided in Section 6.01(c) and Section 6.02(d), neither
Borrower shall have the right to assign or delegate its rights or obligations
hereunder or any interest herein without the prior consent of all the Lenders,
the Swing Line Bank and the Fronting Banks.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
provided in Section 6.01(c) and Section 6.02(d), neither Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it and its interests in, rights to
payment under and obligations with respect to the Letters of Credit issued at
such time); provided that (i) except in the case of an assignment to a Lender or
a Lender Affiliate, each of the Borrowers must give their prior written consent
to such assignment (which consents shall not be unreasonably withheld or
delayed), (ii) each of the Fronting Banks, the Swing Line Bank and the
Administrative Agent must give their prior written consent to such assignment
(which consents shall not be unreasonably withheld or delayed), (iii) except in
the case of an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment, the amount of
the Commitment of the assigning Lender subject to each such

 

72



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, (iv) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (v) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and (vi) the assignee, if it shall
not be a Lender prior to such assignment, shall deliver to the Administrative
Agent an Administrative Questionnaire; and provided further that any consent of
a Borrower otherwise required under this paragraph shall not be required if a
Default or Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
the foregoing, no assignment or participation shall be made to a natural person
or any Borrower or any Affiliate of such Borrower.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, if any, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

73



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrowers or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and its
interests in, rights to payment under and obligations with respect to the
Letters of Credit issued hereunder); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.08(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.11, 2.13 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as an non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and such Lender, each Borrower and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) Notwithstanding anything in Section 9.04 to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation in the
minimum amount of $10,000,000 on or after the Effective Date, (b) is, by written
notice to Weyerhaeuser and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of Weyerhaeuser and the Administrative
Agent to become a Voting Participant (to the extent such consent would be
required pursuant to Section 9.04(b) if such transfer were an assignment rather
than a sale of a participation), shall be entitled to vote (and the voting
rights of the selling Lender shall be

 

74



--------------------------------------------------------------------------------

correspondingly reduced), on a dollar for dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit C hereto and (ii) state the
dollar amount of the participation purchased. The Borrowers and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Notwithstanding the
foregoing, each bank or other lending institution that is a member of the Farm
Credit System designated as a Voting Participant in Schedule 9.04(f) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(g) and (j) as if
it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it pursuant to
Section 2.05(e)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, without notice to,
or consent of the Borrower or the Administrative Agent, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Weyerhaeuser authorizes each Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning Weyerhaeuser or any
Subsidiary of Weyerhaeuser which has been delivered to such Lender by a Borrower
pursuant to this Agreement or which has been delivered to such Lender by a
Borrower in connection with such Lender’s credit evaluation of a Borrower prior
to entering into this Agreement; provided that such Participant or assignee or
prospective Participant or assignee agrees to treat any such information which
is not public as confidential in accordance with the terms of the Agreement.

Section 9.05 Expenses; Indemnity. (a) The Borrowers jointly and severally agree
to pay all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or incurred by the Administrative Agent, any
Lender, any Swing Line Bank or any Fronting Bank in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents or in connection with

 

75



--------------------------------------------------------------------------------

the Loans made and the Letters of Credit issued, including the fees and
disbursements of Simpson Thacher & Bartlett LLP, special counsel for the
Administrative Agent, and, in connection with any such amendment, modification
or waiver made in connection with any such enforcement or protection, the fees
and disbursements of any other counsel for the Administrative Agent, any Lender
or any Fronting Bank. The Borrowers further agree jointly and severally that
they shall indemnify the Lenders, the Swing Line Bank and the Fronting Banks
from and hold them harmless against any documentary taxes, assessments or
charges made by any Governmental Authority by reason of the execution and
delivery of this Agreement, any of the other Loan Documents or any Letters of
Credit.

(b) Each Borrower will indemnify the Administrative Agent, each Lender, each
Swing Line Bank, each Fronting Bank and the Related Parties of each of the
foregoing (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery by such Borrower of this Agreement or
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby and thereby, (ii) the use of the proceeds of the Loans by
such Borrower or of the Letters of Credit issued on behalf of Weyerhaeuser or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its
controlled Related Parties, in each case as determined by a final, nonappealable
judgment of a court of competent jurisdiction.

(c) It is understood and agreed that, to the extent not precluded by a conflict
of interest, each Indemnitee shall endeavor to work cooperatively with
Weyerhaeuser with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by Weyerhaeuser may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of Weyerhaeuser (not to be unreasonably withheld).

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans or L/C Disbursements, the termination of any Letters of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Lender, any Swing Line Bank or any Fronting Bank. All
amounts due under this Section 9.05 shall be payable on written demand therefor.

(e) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special,

 

76



--------------------------------------------------------------------------------

indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated thereby, any Loan or Letter
of Credit or the use of the proceeds thereof.

Section 9.06 Right of Setoff. If any Event of Default shall have occurred and be
continuing, each Lender, each Swing Line Bank and each Fronting Bank is hereby
authorized at any time and from time to time, without notice to such Borrower
(any such notice being expressly waived by such Borrower), to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, such Swing Line Bank or such Fronting Bank or any
of their respective Affiliates to or for the credit or the account of such
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement and any other Loan Documents held by
such Lender, such Swing Line Bank or such Fronting Bank, irrespective of whether
or not such Lender, such Swing Line Bank or such Fronting Bank shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender, each Swing Line Bank
and each Fronting Bank under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender, such Swing
Line Bank or such Fronting Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND
THERETO (OTHER THAN AS RELATED TO LETTERS OF CREDIT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender, any Swing Line Bank or any Fronting Bank in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Lenders, the Swing Line Bank and
the Fronting Banks hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or

 

77



--------------------------------------------------------------------------------

remedies which they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrowers in any case shall entitle the Borrowers to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders (and the Initial Fronting Bank and
Swing Line Bank with respect to any amendment to the provisions of
Section 2.21); provided, however, that no such agreement shall (i) change the
principal amount of, or extend the maturity of or any date for the scheduled
payment of any principal of or interest on, any Loan, or extend the stated
maturity of any Letter of Credit beyond the date that is five Business Days
prior to the Termination Date or waive or excuse any such scheduled payment or
any part thereof, or decrease the rate of interest on any Loan, without the
prior written consent of each Lender affected thereby (including a Defaulting
Lender, if applicable), (ii) change the Commitment or decrease or extend any
date for the payment of the Facility Fees or L/C Participation Fees of any
Lender without the prior written consent of such Lender, or (iii) amend or
modify the provisions of Section 2.14, the provisions of this Section 9.08 or
the definition of “Termination Date” or “Required Lenders,” without prior
written consent of each Lender, except that (A) with the consent of the Required
Lenders, the provisions of Section 2.14, this Section and the definition of
“Required Lenders” may be amended to include any new class of commitments or
extensions of credit thereunder created under this Agreement (or to include
lenders extending such credit) on substantially the same basis as corresponding
references relating to existing commitments and extensions of credit, (B) the
Borrowers may request that Lenders agree to extend the Termination Date (or
other maturity date of their commitments or extensions of credit hereunder) and,
if less than all Lenders consent to any such extension, the provisions of this
Agreement (including Section 2.14 and this Section) may be amended with the
consent of the Required Lenders to establish separate classes of commitments and
extensions of credit thereunder (and of Lenders extending such credit) and
(C) in the event any such new class or separate class of commitments or
extensions or credit thereunder are established as provided in clause (A) or
(B) above, then, with the consent of the Required Lenders, the provisions of
Section 2.14 may be amended to provide for borrowings, commitment reductions,
borrowing conversions and payments to be made ratably by class and this Section
may be amended to provide for amendments that affect only one class of
commitments and extensions of credit thereunder to be approved only by requisite
lenders of such class; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Swing Line Bank or any Fronting Bank, as the case may be, hereunder without the
prior written consent of the Administrative Agent, Swing Line Bank or Fronting
Bank, as the case may be. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08, and any consent by any Lender
pursuant to this Section 9.08 shall bind any person subsequently acquiring a
Loan from it.

(c) Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
supplement,

 

78



--------------------------------------------------------------------------------

waiver or consent hereunder or otherwise give any direction to the
Administrative Agent (except as provided in Section 2.21(b) and
Section 9.08(b)); (ii) the Administrative Agent may, with the consent of
Weyerhaeuser only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iii) any agreement of the Required Lenders to
forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Weyerhaeuser (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided that, no Lender shall be
obligated to commit to or hold any part of such credit facilities.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other Loan Document, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable with respect to each Loan owing to
each Lender, together with all Charges payable to such Lender, shall be limited
to the Maximum Rate.

Section 9.10 Entire Agreement. This Agreement and the other Loan Documents and
the letter agreements referred to in Section 2.04(b) (with respect to the
payment of fees only) constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

79



--------------------------------------------------------------------------------

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 9.14 Headings. The cover page, the Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the
Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court in New York
County or the courts of the United States for the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such court of the United States for the
Southern District of

 

80



--------------------------------------------------------------------------------

New York. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent, any Swing Line Bank or any Fronting Bank may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against either Borrower or its properties in the courts of any
jurisdiction.

(b) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or the courts of the United States for the Southern District of
New York. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each of the Borrowers hereby irrevocably designates, appoints and empowers
CT Corporation System, Inc. presently located at 111 Eighth Avenue, New York,
New York 10011, as its designee, appointee and attorney-in-fact to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and attorney-in-fact shall cease to be available to act as such, each
Borrower agrees to designate a new designee, appointee and attorney-in-fact in
New York City on the terms and for purposes of this provision satisfactory to
the Administrative Agent. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 9.16 Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, subsidiary or Affiliate of such Lender.

Section 9.17 Restricted and Unrestricted Subsidiaries. (a) Set forth on Schedule
3.08 Part I is a list of all of the Restricted Subsidiaries and Unrestricted
Subsidiaries of Weyerhaeuser as of the Closing Date.

(b) Set forth on Schedule 3.08 Part II is a list of all of the Restricted
Subsidiaries and Unrestricted Subsidiaries of WRECO as of the Closing Date.

(c) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to all of the
Lenders, provided that (i) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (ii) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to each
Lender; and (iii) upon such designation, Schedule 3.08 Part I shall be deemed to
be

 

81



--------------------------------------------------------------------------------

amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of Weyerhaeuser as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.

(d) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to all of the
Lenders, provided that (w) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (x) no such designation shall be effective unless immediately after
giving effect thereto Weyerhaeuser is in compliance with Sections 6.01(d) and
6.01(e); (y) any such designation shall be effective not less than five Business
Days after written notice thereof shall have been provided to each Lender; and
(z) upon such designation, Schedule 3.08 Part I shall be deemed to be amended to
reflect such designation.

(e) After the Closing Date, any Subsidiary of WRECO (i) which is organized and
existing under the laws of the United States or any state of the United States,
Puerto Rico or the Dominion of Canada or any province thereof and (ii) of which
substantially all of the physical properties are located, and substantially all
of the business is carried on, in the United States of America, Puerto Rico or
Canada may, provided that no Default or Event of Default has occurred and is
continuing, be designated as a Restricted Subsidiary by WRECO, subject to the
limitations described in Subsection 9.17(f) below. Any Person that becomes a
Subsidiary of WRECO (by formation, acquisition, merger or otherwise) after the
Closing Date shall automatically be deemed to be an Unrestricted Subsidiary of
WRECO as of the date it becomes a Subsidiary unless designated as a Restricted
Subsidiary pursuant to the terms hereof.

(f) After the Closing Date, Weyerhaeuser may, provided that no Default or Event
of Default has occurred and is continuing, cause a Financial Officer of WRECO to
designate an Unrestricted Subsidiary as a Restricted Subsidiary by notice sent
to all of the Lenders, provided that (v) such Subsidiary satisfies the
requirements of Subsection 9.17(e) above; (w) no such designation shall be
effective unless immediately after giving effect thereto there would exist no
Default or Event of Default; (x) WRECO could incur at least $1 of additional
Senior Debt under Subsection 6.02(b); (y) any such designation shall be
effective not less than five Business Days after written notice thereof shall
have been provided to each Lender; and (z) upon such designation, Schedule 3.08
Part II shall be deemed to be amended to reflect such designation.

(g) After the Closing Date, Weyerhaeuser may, provided that no Default or Event
of Default has occurred and is continuing, cause a Financial Officer of WRECO to
designate a Restricted Subsidiary as an Unrestricted Subsidiary by notice sent
to all of the Lenders, provided that (v) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (w) WRECO could incur at least $1 of additional Senior Debt
under Subsection 6.02(b); (x) the aggregate amount of Real Estate Assets owned
by all Subsidiaries of WRECO, determined on a consolidated basis, which have
been or are to be, as the case may be, designated as Unrestricted

 

82



--------------------------------------------------------------------------------

Subsidiaries during the 365 consecutive days ending on and including the
effective date of such proposed designation, shall not exceed 15% of the
aggregate amount of Real Estate Assets owned by WRECO and its Restricted
Subsidiaries as of the beginning of such 365 day period; (y) any such
designation shall be effective not less than five Business Days after written
notice thereof shall have been provided to each Lender; and (z) upon such
designation, Schedule 3.08 Part II shall be deemed to be amended to reflect such
designation.

Section 9.18 USA PATRIOT Act. Each Lender subject to the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Act.

Section 9.19 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates. Each Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Borrower, its stockholders or its affiliates, on the
other. The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with such transaction
or the process leading thereto.

[Signatures follow.]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Swing Line
Bank, the Initial Fronting Bank and the Lenders have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

WEYERHAEUSER COMPANY, as Borrower By:  

/s/ Jeffrey W. Nitta

  Name:   Jeffrey W. Nitta   Title:   Vice President and Treasurer WEYERHAEUSER
REAL ESTATE COMPANY, as Borrower By:  

/s/ Jeffrey W. Nitta

  Name:   Jeffrey W. Nitta   Title:   Vice President and Treasurer

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as the Initial Fronting Bank, the
Swing Line Bank and the Administrative Agent By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director J.P. MORGAN SECURITIES LLC,
as a Lead Arranger By:  

/s/ Thomas Delaney

  Name: Thomas Delaney   Title: Executive Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as the Syndication Agent By:  

/s/ Andrew Sidford

  Name: Andrew Sidford   Title: Vice President CITIGROUP GLOBAL MARKETS INC., as
a Lead Arranger By:  

/s/ Andrew Sidford

  Name: Andrew Sidford   Title: Authorized Signatory

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

COBANK, ACB, individually and as a Documentation Agent and a Lead Arranger By:  

/s/ Michael Tousignant

  Name: Michael Tousignant   Title: Vice President

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually and as a Documentation Agent By:  

/s/ David Keith

  Name: David Keith   Title: Senior Vice President PNC CAPITAL MARKETS LLC, as a
Lead Arranger By:  

/s/ Patrick Kern

  Name: Patrick Kern   Title: Managing Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually and as a Documentation
Agent and a Lead Arranger By:  

/s/ Thomas J. Sterr

  Name: Thomas J. Sterr   Title: Authorized Signatory

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., individually and as a Documentation Agent By:  

/s/ Steven J. Anderson

  Name: Steven J. Anderson   Title: EVP WELLS FARGO SECURITIES, LLC, as a Lead
Arranger By:  

/s/ Andrew J. Gamble

  Name: Andrew J. Gamble   Title: Managing Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Northwest Farm Credit Services, PCA, as a Lender By:    /s/ Carol L. Sobson  
Name:    Carol L. Sobson   Title:    Vice President

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:    /s/ Ming K. Chu   Name:   
Ming K. Chu   Title:    Vice President By:    /s/ Virginia Cosenza   Name:   
Virginia Cosenza   Title:    Vice President

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender By:    /s/ Kelly Chin   Name:    Kelly
Chin   Title:    Authorized Signatory

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:    /s/ Mike Delaney   Name:    Mike
Delaney   Title:    Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:    /s/ Mark Walton   Name:    Mark
Walton   Title:    Authorized Signatory

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:    /s/ Richard Pace   Name:    Richard Pace  
Title:    Managing Director By:    /s/ Nanette Baudon   Name:    Nanette Baudon
  Title:    Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Agency, as a Lender By:    /s/
Jonathan Kim   Name:    Jonathan Kim   Title:    Authorized Signatory By:    /s/
Darrel Ho   Name:    Darrel Ho   Title:    Authorized Signatory

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

The Bank of New York Mellon as a Lender By:    /s/ David Wirl   Name:    David
Wirl   Title:    Managing Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:    /s/ Christopher Usas   Name:   
Christopher Usas   Title:    Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:    /s/ Kurban H. Merchant  
Name:    Kurban H. Merchant   Title:    Vice President

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as a Lender By:    /s/ Alan Pendergast   Name:    Alan Pendergast  
Title:    Executive Director By:    /s/ Deborah Dias   Name:    Deborah Dias  
Title:    Executive Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:    /s/ Brandon Rolek   Name:   
Brandon Rolek   Title:    Senior Vice President

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:    /s/ James D. Weinstein  
Name:    James D. Weinstein   Title:    Managing Director

 

[Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Ave

New York, New York 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, [Weyerhaeuser Company][Weyerhaeuser Real Estate Company] (the
“Borrower”), refers to the $1,000,000,000 Revolving Credit Facility Agreement
dated as of September 11, 2013 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrowers, the lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as Administrative Agent, the Swing Line Bank and the Initial Fronting
Bank, Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC Bank,
National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Bank, N.A. as Documentation Agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings given such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.02(e) of
the Credit Agreement that it requests a Revolving Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
Borrowing is requested to be made:

 

(A)   Date of Borrowing (which is a Business Day)   

 

   (B)   Principal Amount of Borrowing1   

 

   (C)   Interest rate basis2   

 

   (D)   Interest Period and the last day thereof3   

 

  

 

1  Not less than $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments) or greater than the Total Commitment then available.

2  Eurodollar Loan or Base Rate Loan.

3  Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Termination Date.



 

A-1



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Revolving Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Sections 4.01(b) and (c)
of the Credit Agreement have been satisfied.

 

Very truly yours,

WEYERHAEUSER COMPANY,

as Borrower,

By:  

 

Name:   Title:  

WEYERHAEUSER REAL ESTATE COMPANY,

as Borrower

By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Weyerhaeuser Company

 

Agent

Address:

  

JPMorgan Chase Bank,

N.A.

      Closing Contact:   

Vincent J. Capone,

Wholesale Loan

Operations

  

Wholesale Loan

Operations

      Telephone:    (302) 634-4155   

500 Stanton Christiana

Road

      Facsimile:    (302) 634-1417    Newark, DE 19713       E-mail:          
                      

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

Tax ID Number:  

 

Signature Block Information:  

 

 

•   

Signing Credit

Agreement

   Yes    No    •   

Coming in via

Assignment

   Yes    No               

Type of Lender:

Bank , Asset Manager , Broker/Dealer , CLO/CDO , Finance Company , Hedge Fund ,
Insurance , Mutual Fund , Pension Fund , Other Regulated Investment Fund ,
Special Purpose Vehicle , Other-please specify) ,

 

Lender Parent:   

 

 

B-1



--------------------------------------------------------------------------------

Domestic Address

      

Eurodollar Address

 

    

 

 

    

 

 

    

 

 

B-2



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns,

Interest, Fees, etc.

 

   Primary Credit Contact       Secondary Credit Contact

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

 

     

 

 

   Primary Credit Contact       Secondary Credit Contact Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

 

     

 

 

 

B-3



--------------------------------------------------------------------------------

   Bid Contact       L/C Contact Name:   

 

     

 

Company:   

 

     

 

  

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

 

     

 

 

 

B-4



--------------------------------------------------------------------------------

Lender’s Domestic Wire

Instructions

Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account

Name:

  

 

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

Lender’s Foreign Wire

Instructions

Currency:   

 

Bank Name:   

 

Swift/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account

Name:

  

 

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

 

B-5



--------------------------------------------------------------------------------

Agent’s Wire Instructions Bank Name:   

JPMorgan Chase Bank, N.A.

ABA/Routing No.:   

021 000 021

Account Name:   

Loan Processing Dept.

  

 

Account No.:   

9008113381H0632

FFC Account

Name:

  

 

 

FFC Account No.:   

 

Attention:   

Loan Operations

Reference:   

 

 

B-6



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the $1,000,000,000 Revolving Credit Facility Agreement
dated as of September 11, 2013 (the “Credit Agreement”), among Weyerhaeuser
Company, a Washington corporation (“Weyerhaeuser”), Weyerhaeuser Real Estate
Company (“WRECO,” together with Weyerhaeuser, the “Borrowers” and each,
individually, a “Borrower”), the lenders party thereto from time to time (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, the Swing Line
Bank and the Initial Fronting Bank, Citibank, N.A., as the Syndication Agent,
and CoBank, ACB, PNC Bank, National Association, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and Wells Fargo Bank, N.A. as Documentation Agents. Terms defined in
the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the Schedule attached hereto,
the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the Schedule attached hereto of the Fees accrued to
the Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) the forms specified in Section 2.17(g) and (j) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:    

 

 

C-1



--------------------------------------------------------------------------------

The terms set forth above and on the Schedule attached hereto are hereby agreed
to:     Accepted:                     , as Assignor,     JPMORGAN CHASE BANK,
N.A., as Administrative Agent, the Swing Line Bank and a Fronting Bank By:  

 

        Name:         Title:     By:  

 

        Name:         Title:                     , as Assignee,        
CITIBANK, N.A., as Syndication Agent By:  

 

        Name:         Title:     By:  

 

        Name:         Title:       [WEYERHAEUSER COMPANY],       as Borrower    
  By:  

 

        Name:         Title:       [WEYERHAEUSER REAL ESTATE COMPANY], as
Borrower       By:  

 

        Name:         Title:      

[Add other consents, if required pursuant to Section 9.04(b)]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

Schedule to Assignment and Acceptance

 

Legal Name of Assignor:   

 

Legal Name of Assignee:   

 

Assignee’s Address for Notices:   

 

Effective Date of Assignment (may not be fewer than 5 Business Days after the
Date of Assignment, unless waived by the Administrative Agent):

  

 

 

Facility

   Principal Amount Assigned      Percentage Assigned of
Commitment thereunder (set
forth, to at least 8 decimals)
as a percentage of the
aggregate Commitments of
all Lenders thereunder  

Loans:

   $                % 

Commitments:

   $                % 

Fees Assigned (if any):

   $                % 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WEYERHAEUSER

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $1,000,000,000 Revolving Credit Facility Agreement dated as
of September 11, 2013 by and among Weyerhaeuser Company, Weyerhaeuser Real
Estate Company, the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent, the Swing Line Bank and the Initial
Fronting Bank, Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC
Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells
Fargo Bank, N.A. as Documentation Agents (the “Credit Agreement”; capitalized
terms used herein without definition shall have the meanings given them in the
Credit Agreement), fairly present the financial position and results of
operations of Weyerhaeuser Company and its consolidated Subsidiaries as of
                    , 20     and for the period then ended on a consolidated
basis in accordance with GAAP consistently applied except as noted therein.

Dated:                     , 20    

 

WEYERHAEUSER COMPANY By  

 

  Name:   Title:

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WRECO

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $1,000,000,000 Revolving Credit Facility Agreement dated as
of September 11, 2013 by and among Weyerhaeuser Company, Weyerhaeuser Real
Estate Company, the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent, the Swing Line Bank and the Initial
Fronting Bank, Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC
Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells
Fargo Bank, N.A. as Documentation Agents (the “Credit Agreement”; capitalized
terms used herein without definition shall have the meanings given them in the
Credit Agreement), fairly present the financial position and results of
operations of Weyerhaeuser Real Estate Company and its consolidated Subsidiaries
as of                     , 20     and for the period then ended on a
consolidated basis in accordance with GAAP consistently applied except as noted
therein.

Dated:                     , 20    

 

WEYERHAEUSER REAL ESTATE COMPANY By  

 

  Name:   Title:

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF COMPLIANCE CERTIFICATE FOR WEYERHAEUSER

THE UNDERSIGNED HEREBY CERTIFY THAT:

(i) We are the duly elected                      and                      of
Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”);

(ii) We have reviewed the terms of the $1,000,000,000 Revolving Credit Facility
Agreement dated as of September 11, 2013, by and among Weyerhaeuser, WRECO, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Swing Line Bank and the Initial Fronting Bank,
Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A.
as Documentation Agents (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
and we have made, or have caused to be made under our supervision, a detailed
review of the transactions and conditions of Weyerhaeuser and its Subsidiaries
during the accounting period covered by the attached financial statements; and

(iii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day of
            , 20     pursuant to Subsection 5.04(c) of the Credit Agreement.

 

Dated:                     , 20         WEYERHAEUSER COMPANY     By  

 

      Name:       Title:     By  

 

      Name:       Title:

 

D-3-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS

AS OF                     , 20    

($000’s Omitted Except Ratio Amounts)

Section 6.01(d) - Debt Ratio as of                     , 20    

 

1. Total Funded Indebtedness:

 

  a. Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)

 

  b. Current Maturities of Long Term Indebtedness and Capital Lease Obligations

 

  c. Long Term Indebtedness:

 

  (1) Senior Long Term Indebtedness

 

  (2) Capital Lease Obligations

 

  (3) Subordinated Indebtedness

 

     Total Long Term Indebtedness (1+2+3)

 

  d. Indebtedness of Unrestricted Subsidiaries

 

  e. Indebtedness of WRECO and its consolidated Subsidiaries

 

  f. Other Indebtedness

Total Funded Indebtedness (a+b+c-d-e+f)

 

2. Total Adjusted Shareholders’ Interest:

 

  g. Preferred, Preference and Common Shares

 

  h. Other Capital and Retained Earnings (plus or minus)

 

  i. Treasury Stock

 

  j. Investments in Unrestricted Subsidiaries

 

  k. Investments by Weyerhaeuser and its consolidated Subsidiaries in WRECO and
its consolidated Subsidiaries

 

  l. Adjustment related to impact of Accounting Standards Codification Topic 715

Total Adjusted Shareholders’ Interest (g+h*-i-j-k+l*)

 

3. Total Capitalization (1+2)

 

4. Actual Debt Ratio (1/3)

 

 

Required Debt Ratio

     65 % 

Section 6.01(e) – Net Worth as of                     , 20    

Total Adjusted Shareholders’ Interest (See item 2 above)

 

Required Total Adjusted Shareholders’ Interest

   $ [             ]    

 

 

 

 

* Adjustments pursuant to h and l may be negative or positive.

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF COMPLIANCE CERTIFICATE FOR WRECO

THE UNDERSIGNED HEREBY CERTIFY THAT:

(i) We are the duly elected                      and                      of
Weyerhaeuser Real Estate Company, a Washington corporation (“WRECO”);

(ii) We have reviewed the terms of the $1,000,000,000 Revolving Credit Facility
Agreement dated as of September 11, 2013, by and among Weyerhaeuser, WRECO, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Swing Line Bank and the Initial Fronting Bank,
Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A.
as Documentation Agents (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
and we have made, or have caused to be made under our supervision, a detailed
review of the transactions and conditions of WRECO and its Subsidiaries during
the accounting period covered by the attached financial statements; and

(iii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

 

 

 

 

 

 

 

 

D-4-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day of
            , 20     pursuant to Subsection 5.04(c) of the Credit Agreement.

 

Dated:                     , 20         WEYERHAEUSER REAL ESTATE COMPANY     By
 

 

      Name:       Title:     By  

 

      Name:       Title:

 

D-4-2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR WEYERHAEUSER REAL ESTATE COMPANY

WEYERHAEUSER REAL ESTATE COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS

AS OF                     , 20    

($000’s Omitted)

Section 6.02(a) - Capital Base as of                     

 

1.    Adjusted Net Worth:             a.    Capital Stock (less treasury stock)
                                      

 

         b.    Surplus and Retained Earnings                  

 

         c.    Intangible Assets                  

 

         d.    Minority Interests                  

 

         e.    Investments in Unrestricted Subsidiaries                  

 

         f.    Investments in joint ventures, partnerships, etc.               
  

 

            Adjusted Net Worth (a+b-c-d-e-f)          2.    WRECO/Weyerhaeuser
Subordinated Debt:             a.    Subordinated Promissory Notes issued to
Weyerhaeuser Company                        

 

3.    Capital Base (1 + the lesser of 1 and 2)          Required Capital Base   
      $100,000               

 

 

D-4-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBORDINATED DEBT

WEYERHAEUSER REAL ESTATE COMPANY

Subordinated Promissory Note

$                    

FOR VALUE RECEIVED, the undersigned, WEYERHAEUSER REAL ESTATE COMPANY, a
Washington corporation (the “Company”), promises to pay to WEYERHAEUSER COMPANY,
on             ,        , at the office of the Company in Federal Way,
Washington, the principal sum of                      ($        ) and to pay
interest on the unpaid balance of such principal sum at said office at the rate
of          percent (    %) per annum from the date hereof, payable monthly on
the last day of each month in each year, until said principal sum is fully paid.

This Note is one of a series of Subordinated Promissory Notes of the Company,
all of which are identical except as to date, amount and maturity date, from
time to time issued and sold by the Company to Weyerhaeuser Company; this Note
and said subordinated Promissory Notes are hereinafter sometimes collectively
referred to as “Subordinated Notes”.

Subject to the following provisions hereof, this Note may be prepaid at any time
by the Company without premium.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note and all other Subordinated Notes shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to all other indebtedness of the Company for money borrowed (including,
without limiting the generality of the foregoing, (i) its Medium-Term Notes,
Series D (the Series D Medium-Term Notes) issued and to be issued from time to
time under the Agency Agreement dated as of April 24, 2001, between the Company,
Weyerhaeuser Company, and the Chase Manhattan Bank, (ii) its Medium-Term Notes,
Series E (the Series E Medium-Term Notes) issued and to be issued from time to
time under the Agency Agreement dated as of August 21, 2002, between the
Company, Weyerhaeuser Company, and JPMorgan Chase Bank, N.A. and (iii) all
indebtedness and other amounts owing pursuant to the $1,000,000,000 Revolving
Credit Facility Agreement dated as of September 11, 2013 (as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
the Company, Weyerhaeuser Company, JPMorgan Chase Bank, N.A., Citibank, N.A. and
the lenders referred to therein, all such indebtedness to which this Note is
subordinate and junior being hereinafter referred to as “Prior Debt” and the
governing loan documents being hereinafter referred to as the “Prior Debt
Instruments”), as follows:

(i) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Company, or the proceeds thereof, to creditors of
the Company or upon any indebtedness of the Company occurring by reason of
liquidation, dissolution or other

 

E-1



--------------------------------------------------------------------------------

winding up of the Company or by reason of any execution, sale, receivership,
insolvency or bankruptcy proceedings or other proceedings for the reorganization
or readjustment of the Company or its debts or properties, then in any such
event such Prior Debt shall be preferred in payment over the Subordinated Notes
and such Prior Debt shall be first paid and satisfied in full, in accordance
with the order of priority of payment established by any applicable provisions
thereof and by any instruments whereunder any Prior Debt is issued, before any
payment or distribution of any kind or character, whether in cash, property or
securities (other than in securities the payment of which is subordinated to
said Prior Debt to the same extent as herein provided), shall be made on or in
respect of principal or interest of the Subordinated Notes; and in any such
event any such payment, dividend or distribution (other than in securities the
payment of which is also subordinated as aforesaid) which shall be made upon or
in respect thereof shall be paid over to the holders of such Prior Debt, pro
rata, for application on such Prior Debt in accordance with the order of
priority of payment established by any applicable provisions thereof and by any
instrument whereunder any Prior Debt is issued, until said Prior Debt has been
fully paid.

(ii) Without limiting the foregoing, during the continuance of any default in
payment of principal, sinking fund, interest or premium, if any, on any Prior
Debt, no payment of principal or interest shall be made on or with respect to
the indebtedness evidenced by any Subordinated Note, or any renewals or
extensions thereof, and the holder or holders of any Subordinated Notes shall
not be entitled to receive or retain any such payment made during the
continuance of any such default.

(iii) Also without limiting the foregoing, the Company shall not make, and the
holder or holders of any Subordinated Notes shall not be entitled to receive or
retain, any payment of principal or interest on the Subordinated Notes (whether
such payment is made directly or indirectly through the redemption, purchase or
other acquisition of Subordinated Notes by or for the benefit of the Company),
if at the time of any such payment and after giving effect thereto, an Event of
Default (as that term is defined in any of the Prior Debt Instruments), is then
continuing, or if any event has occurred which, with the lapse of time or the
giving of notice, or both, will become such an Event of Default under any of the
Prior Debt Instruments.

(iv) No right of any present or future holder of any Prior Debt to enforce
subordination as herein provided for shall at any time be breached or impaired
by any failure to act on the part of the Company or by any noncompliance by the
Company with the terms, provisions and covenants hereof or of said Prior Debt,
regardless of any knowledge thereof that any holder of Prior Debt may have or be
otherwise charged with. Without limiting the foregoing the holder or holders of
said Prior Debt may receive and hold collateral for the payment of such Prior
Debt, may make substitutions and releases of collateral or any part thereof,
whether or not such holder or holders receive any consideration therefor; may
grant renewals or extensions of time for the payment of installments of said
Prior Debt or any part thereof, and take renewal notes or other instruments to
evidence the same; and no action or non-action taken or omitted to be taken in
respect of the foregoing matters or any of them by any holder or holders of
Prior Debt at any time or from time to time shall invalidate or impair the
subordination herein provided for.

 

E-2



--------------------------------------------------------------------------------

WEYERHAEUSER REAL ESTATE COMPANY By  

 

  Its Vice President and Treasurer

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PROMISSORY NOTE

New York, New York

[            ,         ]

FOR VALUE RECEIVED, [WEYERHAEUSER COMPANY, a Washington corporation]
[WEYERHAEUSER REAL ESTATE COMPANY, a Washington corporation] (the “Borrower”),
hereby promises to pay to [                                        ] (or its
registered assigns) (the “Lender”), at the office of JPMorgan Chase Bank, N.A.
(the “Agent”), at 383 Madison Avenue, New York, New York 10179 on the
Termination Date as defined in the $1,000,000,000 Revolving Credit Facility
Agreement dated as of September 11, 2013 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
the Borrower, [Weyerhaeuser Company, a Washington corporation] [Weyerhaeuser
Real Estate Company, a Washington corporation], the Lenders, the Swing Line Bank
and the Fronting Banks named therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Swing Line Bank and the Initial Fronting Bank,
Citibank, N.A., as the Syndication Agent, and CoBank, ACB, PNC Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A.
as Documentation Agents, the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, in lawful money
of the United States of America in same day funds, and to pay interest from the
date hereof on the principal amount hereof from time to time outstanding, in
like funds, at said office, at a rate or rates per annum and payable on such
dates as determined pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest with respect to the
Borrower’s borrowings in accordance with the terms of this Note and the Credit
Agreement.

This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional

 

F-1



--------------------------------------------------------------------------------

prepayment of the principal hereof prior to the maturity thereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

[WEYERHAEUSER COMPANY]

[WEYERHAEUSER REAL ESTATE COMPANY]

By  

 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

Loans and Payments

 

Amount

and Type

of Loan

 

Interest

Period

 

Principal

 

Unpaid

Interest

 

Name of

Principal

Balance

of Note

 

Person

Making

Notation

                             

 

F-3



--------------------------------------------------------------------------------

Exhibit G

FORM OF SWING LINE BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

383 Madison Avenue

New York, New York 10179

Swing Line Bank

[Address of Swing Line Bank]

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
$1,000,000,000 Revolving Credit Facility Agreement dated as of September 11,
2013 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among the Borrowers, the lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, the Swing
Line Bank and the Initial Fronting Bank, Citibank, N.A., as the Syndication
Agent, and CoBank, ACB, PNC Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A. as Documentation Agents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.20(b) of the Credit Agreement that it requests a
Swing Line Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)   

 

   (B)    Principal Amount of Borrowing1   

 

   (C)    Maturity Date of Borrowing2   

 

  

 

1  Not less than $1,000,000 and in integral multiples of $100,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments, but, in any case not to exceed, in the aggregate with any
other Swing Line Loans outstanding, $20,000,000).

2  No later than the seventh day after the requested date of such Borrowing.

 

G-1



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Swing Line Loans offered by the Swing Line
Bank in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in Sections
4.01(b) and (c) of the Credit Agreement have been satisfied.

 

Very truly yours,

WEYERHAEUSER COMPANY]

as Borrower,

By:  

 

Name:   Title:   [Responsible Officer]

 

G-2



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS OF THE LENDERS

 

Institution    Commitment  

JPMorgan Chase Bank, N.A.

   $ 67,000,000   

Northwest Farm Credit Services, PCA

   $ 150,000,000   

Citibank, N.A.

   $ 67,000,000   

PNC Bank, National Association

   $ 67,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 67,000,000   

Wells Fargo Bank, N.A.

   $ 67,000,000   

Deutsche Bank AG, New York Branch

   $ 60,000,000   

Morgan Stanley Bank, N.A.

   $ 60,000,000   

Bank of America, N.A.

   $ 55,000,000   

Goldman Sachs Bank USA

   $ 55,000,000   

BNP Paribas

   $ 42,000,000   

Canadian Imperial Bank of Commerce

   $ 42,000,000   

The Bank of New York Mellon

   $ 42,000,000   

The Bank of Nova Scotia

   $ 42,000,000   

U.S. Bank National Association

   $ 42,000,000   

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 25,000,000   

The Northern Trust Company

   $ 25,000,000   

Sumitomo Mitsui Banking Corporation

   $ 25,000,000   

Total Commitments

   $ 1,000,000,000   



--------------------------------------------------------------------------------

Schedule 3.08 Part I

WEYERHAEUSER COMPANY AND SUBSIDIARIES

 

Name

  

State or

Country of

Incorporation

   Percentage
Ownership of
Immediate
Parent  

Weyerhaeuser Columbia Holding Co., LLC

   Delaware      96   

Longview Timber LLC

   Delaware      99   

Longview Fibre Company

   Washington      100   

Longview Timberlands LLC

   Delaware      99   

Longview Timber, Corp.

   Delaware      100   

Longview Timberlands LLC

   Delaware      1   

Weyerhaeuser NR Company

   Washington      100   

Jasmine Forests, LLC*

   Delaware      100   

Jewel Forests, LLC*

   Delaware      100   

Longview Timber LLC

   Delaware      1   

North Pacific Paper Corporation*

   Delaware      50   

Norpac Resources LLC

   Delaware      100   

ver Bes’ Insurance Company

   Vermont      100   

Weyerhaeuser Asset Management LLC

   Delaware      100   

Weyerhaeuser Biofuels LLC

   Washington      100   

Catchlight Energy LLC*

   Delaware      50   

Weyerhaeuser Columbia Holding Co., LLC

   Delaware      4   

Weyerhaeuser Employment Services Company

   Washington      100   

Weyerhaeuser EU Holdings, Inc.

   Delaware      100   

Weyerhaeuser Poland sp. z o.o.

   Poland      100   

Weyerhaeuser Solutions, Inc.

   Washington      100   

Weyerhaeuser Solutions Do Brasil Servicos De Consultoria Ltda.

   Brazil      100   

Weyerhaeuser Solutions Brazil LLC

   Washington      100   



--------------------------------------------------------------------------------

Weyerhaeuser Solutions China LLC

   Washington      100   

Weyerhaeuser Global Finance Company

   Oregon      100   

Weyerhaeuser International, Inc.

   Washington      100   

Weyerhaeuser (Asia) Limited

   Hong Kong      100   

Weyerhaeuser Brasil Participações Ltda.

   Brazil      100   

Bahia Produtos de Madeira S.A.

   Brazil      66-2/3   

Weyerhaeuser China, Ltd.

   Washington      100   

Weyerhaeuser Company Limited

   Canada      100   

317298 Saskatchewan Ltd.

   Saskatchewan      100   

Weyerhaeuser (Annacis) Limited

   British Columbia      100   

Weyerhaeuser (Barbados) SRL

   Barbados      100   

Weyerhaeuser (St. Michael) SRL

   Barbados      100   

Weyerhaeuser (Carlisle) Ltd.

   Barbados      100   

Camarin Limited

   Barbados      100   

Weyerhaeuser Services Limited

   British Columbia      100   

Weyerhaeuser International Holdings Limited

   British Virgin Islands      100   

Colonvade S.A.

   Uruguay      100   

Vandora S.A.

   Uruguay      100   

Weyerhaeuser Productos, S.A.

   Uruguay      100   

Weyerhaeuser Holdings Limited

   British Columbia      100   

Weyerhaeuser (Hong Kong) Limited

   Hong Kong      100   

Weyerhaeuser Forestry Consultancy (Shanghai) Co., Ltd.

   China      100   

Weyerhaeuser Forestry (Hong Kong) Limited

   Hong Kong      100   

Weyerhaeuser Forestry (Xiamen) Co., Ltd.

   China      100   

Weyerhaeuser Japan Ltd.

   Japan      100   

Weyerhaeuser Japan Ltd.

   Delaware      100   

Weyerhaeuser Korea Ltd.

   Korea      100   

Weyerhaeuser New Zealand Holdings Inc.

   New Zealand      100   

Nelson Forest Products Company

   New Zealand      100   

Weyerhaeuser Products Limited

   United Kingdom      100   



--------------------------------------------------------------------------------

Weyerhaeuser Taiwan Ltd.

   Delaware      100   

Weyerhaeuser Real Estate Company*

   Washington      100   

Maracay Homes, LLC*

   Arizona      100   

Maracay 56, LLC*

   Arizona      100   

Maracay 63rd, LLC*

   Arizona      100   

Maracay 75, LLC*

   Arizona      100   

Maracay 83, LLC*

   Arizona      100   

Maracay 91, LLC*

   Arizona      100   

Maracay 118, LLC*

   Arizona      100   

Maracay 2012, LLC*

   Arizona      100   

Maracay AMR, LLC*

   Arizona      100   

Maracay Ashler Hills, LLC*

   Arizona      100   

Maracay Bethany Estates, LLC*

   Arizona      100   

Maracay Bethany Estates II, LLC*

   Arizona      100   

Maracay Bridges, LLC*

   Arizona      100   

Maracay Brooks, LLC*

   Arizona      100   

Maracay Construction, LLC*

   Arizona      100   

Maracay Cooper Commons, LLC*

   Arizona      100   

Maracay Cooper Ranch, LLC*

   Arizona      100   

Maracay Cotton Commons, LLC*

   Arizona      100   

Maracay Crismon, LLC*

   Arizona      100   

Maracay Desert Parks, LLC*

   Arizona      100   

Maracay Desert Shadows, LLC*

   Arizona      100   

Maracay Desert Shadows II, LLC*

   Arizona      100   

Maracay Dobbins, LLC*

   Arizona      100   

Maracay DVR, LLC*

   Arizona      100   

Maracay Garden Trails, LLC*

   Arizona      100   

Maracay Harris Park, LLC*

   Arizona      100   

Maracay Higley, LLC*

   Arizona      100   

Maracay Homes, LLC*

   Arizona      100   

Maracay Ironwood, LLC*

   Arizona      100   



--------------------------------------------------------------------------------

Maracay Landmark, LLC*

   Arizona      100   

Maracay Las Casitas, LLC*

   Arizona      100   

Maracay Lindsay Crossing, LLC*

   Arizona      100   

Maracay McQueen, LLC*

   Arizona      100   

Maracay Ocotillo Landing, LLC*

   Arizona      100   

Maracay Palm Valley, LLC*

   Arizona      100   

Maracay Parks, LLC*

   Arizona      100   

Maracay Pecos Vista, LLC*

   Arizona      100   

Maracay Pecos Vista II, LLC*

   Arizona      100   

Maracay Preserve, LLC*

   Arizona      100   

Maracay Pyramid, LLC*

   Arizona      100   

Maracay Pyramid II, LLC*

   Arizona      100   

Maracay Rancho, LLC*

   Arizona      100   

Maracay Rancho Sahuarita, LLC*

   Arizona      100   

Maracay Realty, LLC*

   Arizona      100   

Maracay Riggs, LLC*

   Arizona      100   

Maracay Rio Rancho, LLC*

   Arizona      100   

Maracay San Tan, LLC*

   Arizona      100   

Maracay Sienna Manor, LLC*

   Arizona      100   

Maracay Sienna Vista, LLC*

   Arizona      100   

Maracay Skyview, LLC*

   Arizona      100   

Maracay Sonoran Foothills, LLC*

   Arizona      100   

Maracay Sonoran Hills, LLC*

   Arizona      100   

Maracay Sonoran Mountain, LLC*

   Arizona      100   

Maracay Stonecliffe, LLC*

   Arizona      100   

Maracay Tatum Ranch, LLC*

   Arizona      100   

Maracay Thunderbird, LLC*

   Arizona      100   

Maracay Trails, LLC*

   Arizona      100   

Maracay Tramonto, LLC*

   Arizona      100   

Maracay Villas Boulders, LLC*

   Arizona      100   



--------------------------------------------------------------------------------

Maracay Vistancia, LLC*

   Arizona      100   

Maracay Vistancia II, LLC*

   Arizona      100   

Maracay VR, LLC*

   Arizona      100   

Maracay WH, LLC*

   Arizona      100   

Maracay White Tanks, LLC*

   Arizona      100   

Maracay Windsong, LLC*

   Arizona      100   

Pardee Homes*

   California      100   

Las Positas Land Co.*

   California      100   

Marmont Realty Company*

   California      100   

Pardee Homes of Nevada*

   Nevada      100   

Pardee Coyote Holdings I, LLC*

   Nevada      100   

The Quadrant Corporation*

   Washington      100   

Trendmaker Homes, Inc.*

   Texas      100   

Texas Casual Cottages, LLC*

   Texas      100   

Trendmaker Clear Lake, LLC*

   Texas      100   

Weyerhaeuser Realty Investors, Inc.*

   Washington      100   

Winchester Homes, Inc.*

   Delaware      100   

Cabin Branch Commons, LLC*

   Maryland      100   

WRECO Linear, LLC*

   Washington      100   

Weyerhaeuser Real Estate Development Company

   Washington      100   

WREDCO I LLC

   Delaware      100   

WREDCO II LLC

   Delaware      100   

Weyerhaeuser Sales Europe, Inc.

   Delaware      100   

Weyerhaeuser SC Company

   Washington      100   

WFS II LLC

   Delaware      100   

Weyerhaeuser Financial Investments, Inc.

   Nevada      100   

WY Carolina Holdings, LLC*

   Delaware      100   

WY Georgia Holdings 2004 LLC*

   Delaware      100   

WY Tennessee Holdings, LLC*

   Delaware      100   

Weyerhaeuser Uruguay S.A.

   Uruguay      100   

 

* Unrestricted Subsidiary



--------------------------------------------------------------------------------

Schedule 3.08 Part II

WEYERHAEUSER REAL ESTATE COMPANY AND SUBSIDIARIES

 

Name

  

State or
Country of
Incorporation

   Percentage
Ownership of
Immediate
Parent  

Weyerhaeuser Real Estate Company*

  

Washington

     100   

Maracay Homes, LLC*

  

Arizona

     100   

Maracay 56, LLC*

  

Arizona

     100   

Maracay 63rd, LLC*

  

Arizona

     100   

Maracay 75, LLC*

  

Arizona

     100   

Maracay 83, LLC*

  

Arizona

     100   

Maracay 91, LLC*

  

Arizona

     100   

Maracay 118, LLC*

  

Arizona

     100   

Maracay 2012, LLC*

  

Arizona

     100   

Maracay AMR, LLC*

  

Arizona

     100   

Maracay Ashler Hills, LLC*

  

Arizona

     100   

Maracay Bethany Estates, LLC*

  

Arizona

     100   

Maracay Bethany Estates II, LLC*

  

Arizona

     100   

Maracay Bridges, LLC*

  

Arizona

     100   

Maracay Brooks, LLC*

  

Arizona

     100   

Maracay Construction, LLC*

  

Arizona

     100   

Maracay Cooper Commons, LLC*

  

Arizona

     100   

Maracay Cooper Ranch, LLC*

  

Arizona

     100   

Maracay Cotton Commons, LLC*

  

Arizona

     100   

Maracay Crismon, LLC*

  

Arizona

     100   

Maracay Desert Parks, LLC*

  

Arizona

     100   

Maracay Desert Shadows, LLC*

  

Arizona

     100   

Maracay Desert Shadows II, LLC*

  

Arizona

     100   

Maracay Dobbins, LLC*

  

Arizona

     100   



--------------------------------------------------------------------------------

Maracay DVR, LLC*

  

Arizona

     100   

Maracay Garden Trails, LLC*

  

Arizona

     100   

Maracay Harris Park, LLC*

  

Arizona

     100   

Maracay Higley, LLC*

  

Arizona

     100   

Maracay Homes, LLC*

  

Arizona

     100   

Maracay Ironwood, LLC*

  

Arizona

     100   

Maracay Landmark, LLC*

  

Arizona

     100   

Maracay Las Casitas, LLC*

  

Arizona

     100   

Maracay Lindsay Crossing, LLC*

  

Arizona

     100   

Maracay McQueen, LLC*

  

Arizona

     100   

Maracay Ocotillo Landing, LLC*

  

Arizona

     100   

Maracay Palm Valley, LLC*

  

Arizona

     100   

Maracay Parks, LLC*

  

Arizona

     100   

Maracay Pecos Vista, LLC*

  

Arizona

     100   

Maracay Pecos Vista II, LLC*

  

Arizona

     100   

Maracay Preserve, LLC*

  

Arizona

     100   

Maracay Pyramid, LLC*

  

Arizona

     100   

Maracay Pyramid II, LLC*

  

Arizona

     100   

Maracay Rancho, LLC*

  

Arizona

     100   

Maracay Rancho Sahuarita, LLC*

  

Arizona

     100   

Maracay Realty, LLC*

  

Arizona

     100   

Maracay Riggs, LLC*

  

Arizona

     100   

Maracay Rio Rancho, LLC*

  

Arizona

     100   

Maracay San Tan, LLC*

  

Arizona

     100   

Maracay Sienna Manor, LLC*

  

Arizona

     100   

Maracay Sienna Vista, LLC*

  

Arizona

     100   

Maracay Skyview, LLC*

  

Arizona

     100   

Maracay Sonoran Foothills, LLC*

  

Arizona

     100   

Maracay Sonoran Hills, LLC*

  

Arizona

     100   

Maracay Sonoran Mountain, LLC*

  

Arizona

     100   

Maracay Stonecliffe, LLC*

  

Arizona

     100   



--------------------------------------------------------------------------------

Maracay Tatum Ranch, LLC*

  

Arizona

     100   

Maracay Thunderbird, LLC*

  

Arizona

     100   

Maracay Trails, LLC*

  

Arizona

     100   

Maracay Tramonto, LLC*

  

Arizona

     100   

Maracay Villas Boulders, LLC*

  

Arizona

     100   

Maracay Vistancia, LLC*

  

Arizona

     100   

Maracay Vistancia II, LLC*

  

Arizona

     100   

Maracay VR, LLC*

  

Arizona

     100   

Maracay WH, LLC*

  

Arizona

     100   

Maracay White Tanks, LLC*

  

Arizona

     100   

Maracay Windsong, LLC*

  

Arizona

     100   

Pardee Homes*

  

California

     100   

Las Positas Land Co.*

  

California

     100   

Marmont Realty Company*

  

California

     100   

Pardee Homes of Nevada*

  

Nevada

     100   

Pardee Coyote Holdings I, LLC*

  

Nevada

     100   

The Quadrant Corporation*

  

Washington

     100   

Trendmaker Homes, Inc.*

  

Texas

     100   

Texas Casual Cottages, LLC*

  

Texas

     100   

Trendmaker Clear Lake, LLC*

  

Texas

     100   

Weyerhaeuser Realty Investors, Inc.*

  

Washington

     100   

Winchester Homes, Inc.*

  

Delaware

     100   

Cabin Branch Commons, LLC*

  

Maryland

     100   

WRECO Linear, LLC*

  

Washington

     100   

 

* Unrestricted Subsidiary



--------------------------------------------------------------------------------

Schedule 9.01

ADDRESSES FOR NOTICES TO THE BANK

 

Name of Bank

  

Domestic and Eurodollar Lending Offices

JPMorgan Chase Bank, N.A.   

JPMorgan Chase Bank, N.A.

Vincent J. Capone

Wholesale Loan Operations

500 Stanton Christiana Road

Newark, DE 19713

T: (302) 634-4155

F: (302) 634-1417

   With copy to:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th fl

New York, NY 10179

Attn: James Shender

T: (212) 270- 4286

F: (212) 270-5100

Citibank, N.A.   

Citibank, N.A.

388 Greenwich Street, 34th Floor

New York NY 10019

Attn: Paul Burroughs

T: (212) 816-5053

F: (646) 291-1742